Exhibit 10.1

STOCK PURCHASE AGREEMENT

BY AND AMONG

THE PRINCETON REVIEW, INC.

PENN FOSTER HOLDINGS LLC

AND

PENN FOSTER EDUCATION GROUP, INC.

Dated as of October 16, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page

1.

  

CERTAIN DEFINITIONS

   1    1.1   

Defined Terms

   1    1.2   

Table of Definitions

   9    1.3   

General Rules of Construction

   10

2.

  

THE ACQUISITION

   10    2.1   

Purchase and Sale

   10    2.2   

Purchase Price; Closing Adjustment

   11    2.3   

Escrow

   13    2.4   

Withholding

   13

3.

  

THE CLOSING

   13    3.1   

Place and Time

   13    3.2   

Deliveries by the Seller

   14    3.3   

Deliveries by the Purchaser

   14

4.

  

GENERAL CONDITIONS TO CLOSING

   15    4.1   

HSR Act

   15    4.2   

Investment Canada Approval

   15    4.3   

Litigation

   15    4.4   

No Injunction, Orders or Restraints; Illegality

   15

5.

  

CONDITIONS TO THE PURCHASER’S OBLIGATIONS

   16    5.1   

Representations, Warranties and Agreements

   16    5.2   

Educational Consents

   16    5.3   

Discharge of Indebtedness

   16    5.4   

Termination Agreement to the Management Agreement

   16    5.5   

Change of Name

   16    5.6   

Real Estate Matters

   16    5.7   

FIRPTA Certificate

   17    5.8   

Good Standing Certificate

   17

6.

  

CONDITIONS TO THE SELLER’S OBLIGATIONS

   17    6.1   

Representations, Warranties and Agreements

   17

7.

  

REPRESENTATIONS AND WARRANTIES OF THE SELLER

   17    7.1   

Title and Ownership of Shares

   17

 

- i -



--------------------------------------------------------------------------------

   7.2   

Authority

   18    7.3   

Absence of Conflict

   18    7.4   

Governmental Authorizations

   18    7.5   

Tax Matters

   18    7.6   

Organization

   18

8.

  

REPRESENTATIONS AND WARRANTIES OF HOLDINGS

   19    8.1   

Organization

   19    8.2   

Capitalization

   20    8.3   

Authority

   20    8.4   

Absence of Conflict

   20    8.5   

Consents; Approvals; Authorizations

   20    8.6   

Financial Statements

   21    8.7   

Title to Property; Encumbrances

   22    8.8   

Real Property

   22    8.9   

Leased Property

   23    8.10   

Intellectual Property Rights

   23    8.11   

Buildings, Plants and Equipment

   25    8.12   

Litigation

   25    8.13   

Tax Matters

   25    8.14   

Absence of Certain Changes or Events

   27    8.15   

Labor Matters

   28    8.16   

ERISA

   30    8.17   

Canadian Employee Plans

   31    8.18   

Material Agreements

   32    8.19   

Compliance with Law

   34    8.20   

Permits

   34    8.21   

Environmental

   35    8.22   

Transactions with Affiliates

   35    8.23   

No Brokers or Finders

   35    8.24   

Insurance Policies

   35    8.25   

Certain Business Practices

   36

9.

  

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

   36    9.1   

Organization and Good Standing

   36    9.2   

Authority Relative to Agreement; Compliance with Other Instruments; Absence of
Conflict

   36    9.3   

Effect of Agreement

   37    9.4   

Litigation

   37    9.5   

No Brokers or Finders

   37    9.6   

Solvency

   37    9.7   

Financing

   37

10.

  

FURTHER AGREEMENTS OF THE PARTIES

   38

 

- ii -



--------------------------------------------------------------------------------

   10.1   

Expenses

   38    10.2   

Access Prior to the Closing

   38    10.3   

Public Disclosure or Communications

   39    10.4   

Conduct of Business of Holdings and its Subsidiaries Prior to the Closing

   39    10.5   

HSR Act

   41    10.6   

Investment Canada Approval

   41    10.7   

Regulatory Matters

   41    10.8   

Educational Matters

   42    10.9   

Tax Matters

   43    10.10   

Guaranty and Surety Obligations

   46    10.11   

Access and Cooperation Following the Closing

   47    10.12   

Confidentiality

   48    10.13   

Exclusive Dealing

   48    10.14   

Director and Officer Liability and Indemnification

   49    10.15   

Compliance with WARN Act

   49    10.16   

Non-Solicitation

   49    10.17   

Employee Stay Bonuses

   50    10.18   

Commitment Letters

   50    10.19   

Holdings’ Auditors

   51    10.20   

Change of Name; Use of Marks

   51

11.

  

INDEMNIFICATION AND RELATED MATTERS

   52    11.1   

Indemnification

   52    11.2   

Survival of Representations and Warranties; Limitations

   52    11.3   

Procedures with Respect to Third Party Claims

   55    11.4   

Calculation of Damages

   56    11.5   

Exclusive Remedy

   56    11.6   

Purchase Price Adjustment

   56    11.7   

No Additional Representations

   56    11.8   

Delivery and Release of Escrow

   57

12.

  

TERMINATION

   57    12.1   

Termination Procedures

   57    12.2   

Effect of Termination

   58

13.

  

MISCELLANEOUS

   58    13.1   

Guarantee of Members

   58    13.2   

Entire Agreement

   60    13.3   

Further Assurances

   60    13.4   

Governing Law

   60    13.5   

WAIVER OF TRIAL BY JURY

   60    13.6   

Specific Performance

   61    13.7   

Headings

   61    13.8   

Notices

   61

 

- iii -



--------------------------------------------------------------------------------

   13.9   

Binding Effect; Assignment

   62    13.10   

Counterparts

   62

Schedules

 

Schedule A-1   Accounting Principles; Adjusted Closing Working Capital
Schedule A-2   Example of Calculations of Adjusted Closing Working Capital
Schedule X   Pro Rata Percentages of Members

Exhibits

 

Exhibit A   Form of Termination Agreement of the Management Agreement Exhibit B
  Form of Escrow Agreement Exhibit C   Form of Legal Opinion of Nixon Peabody
LLP Exhibit D   Form of Title Insurance Affidavit Exhibit E   Form of
Non-Imputation Affidavit

 

- iv -



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of October 16, 2009,
by and among The Princeton Review, Inc. (the “Purchaser”), a Delaware
corporation, Penn Foster Holdings LLC (the “Seller”), a Delaware limited
liability company, Penn Foster Education Group, Inc. (“Holdings”), a Delaware
corporation and certain members of the Seller as set forth on Schedule X
attached hereto (the “Members”), solely for purposes of Section 13.

W I T N E S S E T H

WHEREAS, the Seller owns all of the Shares (defined below); and

WHEREAS, the Purchaser desires to purchase the Shares from the Seller and the
Seller desires to sell the Shares to the Purchaser, upon the terms and
conditions set forth in this Agreement;

NOW THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements hereinafter set forth, the parties hereto
do hereby agree as follows:

 

  1. CERTAIN DEFINITIONS.

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
meanings specified or referred to below:

“Accreditation” shall mean accreditations and educational licenses granted by
governmental agencies or recognized non-affiliated third party educational
accreditation bodies similar in nature and reputation to the Educational Bodies.

“Adjusted Closing Working Capital” shall have the meaning set forth in
Schedule A-1.

“Affiliate” of any Person shall mean any entity which, directly or indirectly,
controls or is controlled by that Person, or is under common control with that
Person. For the purposes of this definition, “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person, whether through the ownership of voting securities or
by contract or otherwise.

“Antitrust Authority” means any federal, state, foreign or supranational
governmental body that has authority to review mergers, acquisitions, joint
ventures, and other combinations of businesses pursuant to an Antitrust Law,
including but not limited to the Department of Justice Antitrust Division and
the Federal Trade Commission Bureau of Competition.



--------------------------------------------------------------------------------

“Antitrust Law” means any federal, state, foreign or supranational antitrust,
competition or trade regulation law, regulation or statute, including any
amendments to any thereof, and including but not limited to the HSR Act.

“Business” shall mean the operation of Holdings and its Subsidiaries and the
operation of the Schools of correspondence or online learning institutions
possessing Accreditations to offer accredited programs, which institutions grant
diplomas or degrees directly to students for completing accredited programs in
the manner conducted by Holdings and its Subsidiaries on the date hereof.

“Business Day” shall mean any day that is not a Saturday or a Sunday or a day on
which banks located in New York City are authorized or required to be closed.

“Canadian Employee Plan” shall mean each employment, severance or termination
pay, or similar plan, arrangement or policy and each other plan or arrangement,
providing for compensation, bonuses, profit-sharing, stock options or other
stock related rights or other forms of incentive or deferred compensation,
retirement plan, pension plan, paid time off, insurance, medical, hospital,
dental, vision care, drug, sick leave benefits, disability benefits, vacation,
workers compensation, supplemental unemployment benefits or severance benefits
or other employee benefits, plan, program, arrangement, policy or practice, that
is maintained, administered and/or contributed or required to be contributed to
by ICS Operations or pursuant to which ICS Operations has any liability and that
provides benefits to employees or former employees of ICS Operations.

“Canadian Subsidiaries” shall mean ICS Holdings and ICS Operations.

“Closing Date” shall mean the date and time of the Closing, as set forth in
Section 3.1.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Commitment Letters” shall mean the Debt Financing Commitment Letter and the
Equity Financing Commitment Letters.

“Company Indebtedness” shall mean all indebtedness of Holdings and its
Subsidiaries in respect of borrowed money or represented by notes, bonds or
other similar instruments, together with all accrued interest thereon and
applicable prepayment premiums which has not been satisfied by the Closing Date,
all of which Company Indebtedness is described in Schedule 8.6(b) hereto.

“Company Transaction Expenses” shall mean all costs and expenses incurred by
Holdings, its Subsidiaries and/or the Seller that remain unpaid as of the
Closing Date in connection with drafting and negotiating this Agreement and
performing the Contemplated Transactions, including any “Success Fee” or other
fees (as defined in the Management Agreement) and/or change of control payments
payable in connection with the Contemplated Transactions.

 

- 2 -



--------------------------------------------------------------------------------

“Contemplated Transactions” shall mean the sale of the Shares by the Seller to
the Purchaser, the purchase of the Shares by the Purchaser from the Seller and,
the execution, delivery and performance of and compliance with this Agreement
and all other agreements to be executed and delivered pursuant to this
Agreement.

“CRA” shall mean the Canada Revenue Agency.

“Curriculum” shall mean the curricula used in the educational programs of the
Schools in the form of computer programs, slide shows, texts, films, videos or
any other form or media, including the following items: (i) course objectives,
(ii) lesson plans, (iii) exams, (iv) class materials and text books (including
any interactive or computer-aided materials), (v) course handouts,
(vi) diagrams, (vii) syllabi, (viii) course and faculty evaluation materials and
(ix) policy and procedure manuals.

“Customary Conditions” shall mean, to the extent any such condition is
consistent with, the following: (i) maintaining the head office of ICS
Operations in Canada, (ii) maintaining employment at current levels,
(iii) giving Canadian suppliers and publishers a full and fair opportunity to
sell textbooks to the Business, subject to competitive availability and
(iv) restricting the expansion of the business of ICS Operations into other
cultural businesses such as, for example, book selling.

“Debt Financing Commitment Letter” shall mean that certain debt commitment
letter dated as of the date of this Agreement by and between Purchaser and
General Electric Capital Corporation.

“Educational Body” shall mean any person, entity or organization, whether
governmental, government chartered, private, or quasi-private (including without
limitation, any accrediting body) that engages in granting or withholding
Educational Permits for, administers financial assistance to or for students of,
provides a license or authorization necessary for the Institutions to provide
education in a state, or otherwise regulates or accredits the Institutions in
accordance with standards relating to the performance, operation, financial
condition or academic standards of such schools, including without limitation,
the Middle States Commission on Secondary Schools, the Distance Education and
Training Council, the Arizona State Board for Private Postsecondary Education
and the Pennsylvania State Board of Private Licensed Schools.

“Educational Permit” shall mean any license, permit, participation agreement,
consent, franchise, approval, authorization, certificate or accreditation issued
or required by law to be issued by any Educational Body to an Institution with
respect to any aspect of such Institution’s operations, subject to the oversight
of such Educational Body, but excluding any such approvals or permits with
respect to the activities of recruiters, faculty or individual employees or
agents of such Institution.

“Educational Pre-Closing Notifications and Consents” shall mean the
notifications and consents that are required to be made or obtained prior to the
Closing as set forth in Schedule B-1.

 

- 3 -



--------------------------------------------------------------------------------

“Educational Post-Closing Notifications and Consents” shall mean the
notifications and consents that are required to be made or obtained after the
Closing as set forth in Schedule B-2.

“Employee Sale Bonuses” shall mean the sale bonuses payable by Penn Foster to
its employees as a result of the Contemplated Transactions, which are identified
on Schedule 8.16(g) and Schedule 8.17(h), if any.

“Employee Stay Bonuses” shall mean the stay bonuses payable by Penn Foster to
its employees as a result of the Contemplated Transactions, which are identified
on Schedule 8.16(g) and Schedule 8.17(h), if any.

“Encumbrance” shall mean any security interest, mortgage, lien, charge, adverse
claim or restriction of any kind, including without limitation, any restriction
on the use, voting, transfer, receipt of income or other exercise of any
attributes of ownership.

“Environmental Law” shall mean any law or regulation, as in effect on the
Closing Date, of any Governmental Body relating to pollution or protection of
the environment, including any law relating to emissions, discharges, Releases
or threatened Releases of pollutants, contaminants or Hazardous Materials or
wastes into ambient air, surface water, ground water or land.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Equity Financing Commitment Letters” shall mean (i) that certain equity
commitment letter dated as of the date of this Agreement by and among Purchaser,
Sankaty Advisors, LLC and Falcon Strategic Partners III, LP and (ii) that
certain equity commitment letter dated as of the date of this Agreement by and
between Purchaser and Bain Capital Venture Fund 2007 L.P.

“Final Determination” shall have the meaning set forth in Section 1313 of the
Code or a comparable provision of state or local law.

“GAAP” shall mean accounting principles generally accepted in the United States.

“Good Faith Damages Estimate” means, with respect to any pending or unresolved
claim asserted by the Purchaser that is reasonably expected to result in
indemnification pursuant to Section 11.1(a), an amount equal to the good faith
estimate by Purchaser of its indemnifiable Damages in respect of such claim.

“Governmental Body” shall mean any domestic or foreign national, state,
multi-state, provincial or municipal or other local government, any subdivision,
agency, commission or authority thereof, or any quasi-governmental or private
body exercising any regulatory or taxing authority thereunder; provided, that no
Educational Body shall be considered a Governmental Body for purposes of this
Agreement.

 

- 4 -



--------------------------------------------------------------------------------

“Guarantees” shall mean any indemnities, performance bonds, performance
guaranties, other guaranty obligations, letters of credit and other similar
arrangements of the Seller and its Affiliates relating to the obligations of
Holdings or its Subsidiaries in effect as of the Closing Date.

“Hazardous Material” shall mean (a) any “hazardous waste” as defined in the
Resource Conservation and Recovery Act of 1976 (42 U.S.C. Sections 6901 et
seq.), as amended through the Closing Date, and regulations promulgated
thereunder; (b) any “hazardous substance” or “pollutant or contaminant” as
defined in the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (42 U.S.C. Sections 9601 et seq.), as amended through the Closing
Date, and regulations promulgated thereunder; and (c) petroleum, and any of its
derivatives, by-products and other petroleum-related hydrocarbons.

“Hazardous Materials Contamination” shall mean contamination of the
improvements, buildings, facilities, soil, groundwater, air or other elements by
Hazardous Materials that would give rise to liability under applicable
Environmental Law.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

“ICS Holdings” shall mean ICS Canada Holdings Ltd., a corporation formed under
the laws of Quebec.

“ICS Operations” shall mean ICS Canada Operations Ltd., a corporation formed
under the laws of Quebec.

“Income Taxes” shall mean (a) United States, federal, state or local or Canadian
or other foreign income or franchise taxes (or any other tax on or based upon
net income, gross income, earnings or profits or similar amounts), together with
any interest or penalties or additions to tax imposed with respect thereto, and
(b) any obligations under any agreements or arrangements with respect to any
Income Taxes described in clause (a) above.

“Income Tax Returns” shall mean Tax Returns that pertain to Income Taxes.

“Institutions” shall mean Penn Foster High School, Penn Foster Career School,
Penn Foster College and International Career School (ICS) Canada.

“Intellectual Property” shall mean any and all United States and foreign:
(a) issued patents (including without limitation, design patents, industrial
designs and utility models), including extension, divisional, continuation,
continuation-in-part and reissued patents; (b) registered Marks; (c) registered
copyrights; registered Internet domain names (the Intellectual Property
described in clauses (a), (b) and (c) being collectively “Registered
Intellectual Property”);(d) unregistered Marks; unregistered copyrights, patent
applications; and (e) trade secrets, know-how and all Software.

“Interim Financial Statements Date” shall mean July 31, 2009.

 

- 5 -



--------------------------------------------------------------------------------

“Investment Canada Act” shall mean the Investment Canada Act, as amended, and
the applicable regulations thereunder.

“IRS” shall mean the U.S. Internal Revenue Service.

“Knowledge of Holdings” shall mean the actual knowledge of Stuart J. Udell, Al
De Seta, Joseph J. Piazza, Robert Bruno, Robin Iyoob and Thomas O’Keefe.

“LSA” shall mean the Quebec Labour Standard Act.

“Marks” shall mean all trademarks, service marks, trade names, service names,
brand names, trade dress, logos, and corporate names, together with the goodwill
associated with any of the foregoing, and all applications, registrations and
renewals thereof.

“Material Adverse Change” shall mean any change or event that has had a material
adverse effect, individually or collectively, on the business, assets,
liabilities, operations, results of operations or financial condition of
Holdings or any of its Subsidiaries, taken as a whole, other than any change or
effect that results or arises from or relates to (i) (w) changes in economic,
regulatory or political conditions, financial, securities or other market
conditions or prevailing interest rates, (x) acts of war, declared or
undeclared, armed hostilities or acts of terrorism, (y) changes in the industry
in which Holdings or its Subsidiaries operates or (z) changes in (including
changes in interpretation or application of) Laws, regulations or accounting
standards, principles or interpretations, to the extent, in the cases of clauses
(w), (x), (y) and (z), such changes or acts do not disproportionately affect
Holdings or its Subsidiaries, relative to other entities in Holdings’ or its
Subsidiaries’ industry, (ii) seasonal variations in the Business or (iii) the
announcement of this Agreement or the performance of obligations hereunder;
provided, that in no event shall the mere failure of Holdings or its
Subsidiaries to meet budgeted or projected revenues or earnings constitute, in
and of itself, a Material Adverse Change.

“Organizational Documents” shall mean the trust documentation, articles of
incorporation, certificate of incorporation, charter, bylaws, articles of
formation, regulations, operating agreement, certificate of limited partnership,
partnership agreement, and all other similar documents, instruments or
certificates executed, adopted, or filed in connection with the creation,
formation, or organization of a Person, including any amendments thereto.

“Original Stock Purchase Agreement” shall mean the Stock Purchase Agreement,
dated as of March 27, 2007, by and among Thomson Learning Inc., Thomson Canada
Limited, The Thomson Corporation Delaware Inc., Education Direct, Inc., Thomson
Education Direct Ltd., ICS Canada Holdings Ltd. and Education Direct Acquisition
Sub, Inc. (including any amendments thereto).

“Penn Foster” shall mean Penn Foster, Inc., a Pennsylvania corporation.

“Penn Foster Bonus Plan” shall mean the Penn Foster 2008 Equity Appreciation
Bonus Plan dated as of January 14, 2008.

 

- 6 -



--------------------------------------------------------------------------------

“Permits” shall mean any permit, registration, licenses, authorization or
approval issued or granted by any Governmental Body.

“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, trust, association, unincorporated organization,
other entity, Governmental Body or Educational Body.

“Personal Information” shall mean information about an individual who can be
identified by the Peron who holds that information.

“Post-Closing Tax Period” shall mean any taxable period of Holdings or its
Subsidiaries beginning after the Closing Date and the portion of any Straddle
Period beginning on the day following the Closing Date.

“Pre-Closing Tax Period” shall mean any taxable period of Holdings or its
Subsidiaries ending on or before the Closing Date and the portion of any
Straddle Period ending at the end of the day on the Closing Date.

“Proceeding” shall mean an action, suit, proceeding or arbitration, civil,
criminal, regulatory or otherwise, at law or at equity.

“Q.C.C.” shall mean the Quebec Civil Code.

“Release” shall mean any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping or disposing into
the environment (including the abandonment or discarding of barrels, containers
and other closed receptacles containing any Hazardous Material), but excludes
(a) any release which results in exposure to persons solely within a workplace,
with respect to a claim which such persons may assert against the employer of
such persons, (b) emissions from the engine exhaust of a motor vehicle, rolling
stock, aircraft, vessel or pipeline pumping station engine, and (c) the normal
application of fertilizer.

“Remediation” shall mean all actions to (a) clean up, remove, treat, correct or
in any other way respond to any Release or threatened Release of any Hazardous
Material(s); (b) prevent the imminent Release or minimize the further Release of
any Hazardous Material(s); or (c) perform studies, investigations or monitoring
necessary or required to investigate the foregoing or perform post-remedial
studies, investigations, monitoring or operations and maintenance with respect
to the foregoing.

“Shares” shall mean all of the issued and outstanding shares of capital stock of
Holdings.

“Software” shall mean any and all computer programs, whether in source code or
object code and all documentation including user manuals and other training
documentation related to any of the foregoing in the possession or under the
control of Holdings or any of its Subsidiaries.

 

- 7 -



--------------------------------------------------------------------------------

“Stay Incentive Condition” shall have the meaning ascribed to such term in the
Penn Foster Bonus Plan.

“Subsidiary” shall mean with respect to any specified Person, any other Person
(a) whose board of directors or similar governing body, or a majority thereof,
may presently be directly or indirectly elected or appointed by such specified
Person, (b) whose management decisions and corporate actions are directly or
indirectly subject to the present control of such specified Person, or (c) whose
voting securities are more than 50% owned, directly or indirectly, by such
specified Person.

“Taxes” shall mean (a) any and all Income Taxes and other taxes whatsoever
(whether United States, federal, state, local or Canadian, federal or provincial
or other foreign taxes), including without limitation, gross receipts, profits,
sales, use, occupation, value added, ad valorem, transfer, franchise,
withholding, payroll, employment, excise, property, license, severance, stamp,
premium, windfall profits, capital stock, social security (or similar),
unemployment, disability, alternative or add-on minimum and estimated taxes,
together with any interest, penalties or additions to tax imposed with respect
thereto, and (b) any obligations under any agreements or arrangements, as a
result of being a transferee or successor, or as result of being a member of an
affiliated, combined or consolidated group, in each case, with respect to Taxes
described in clause (a) above.

“Taxing Authority” shall mean a Governmental Body having jurisdiction over the
assessment, determination, collection, or other imposition of any Tax, including
the IRS and the CRA.

“Tax Returns” shall mean returns, reports, declarations, claim for refund,
information return or statement relating to Taxes and forms required to be filed
with any Taxing Authority, including any schedules and attachments thereto and
any amendments thereof.

“Tax Benefit Item” shall mean the sum of all items of deduction or loss
attributable to (a) the repayment of Company Indebtedness at Closing or as
contemplated by this Agreement, (b) the payment of Company Transaction Expenses
and (c) any payments contemplated by this Agreement that are treated as
compensation, (including without limitation, the Employee Stay Bonuses) that are
borne by the Seller, to the extent such expenses are deductible by Holdings or
its Subsidiaries for Income Tax purposes in any Post-Closing Tax Period and to
the extent not previously deducted or otherwise taken into account in
determining Adjusted Closing Working Capital.

“Termination Agreement to the Management Agreement” shall mean the Termination
Agreement substantially in the form of Exhibit A hereto which terminates the
Management Agreement dated as of March 27, 2007, by and between Education
Direct, Inc. and The Wicks Group of Companies III, L.L.C. (the “Management
Agreement”).

“Transaction Documents” shall mean this Agreement and each other agreement,
document or instrument required to be delivered by Holdings and the Seller
pursuant to this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

“Treasury Regulations” shall mean the regulations promulgated by the U.S.
Department of Treasury under the Code, as amended.

“United States” or “U.S.” shall mean the United States of America.

“Warn Act” shall mean the Worker Adjustment and Retraining Notification Act, 29
U.S.C. §§2101-2109, and related regulations.

“Working Capital Target” shall mean $1,900,000.

1.2 Table of Definitions.

The following terms have the meanings set forth in the Sections referenced
below:

 

Definition

  

Location

2008 Balance Sheet    Section 8.6(a) Audited Financial Statements   
Section 8.6(a) Benefit Plans    Section 8.16(a) Closing    Section 3.1 Closing
Date    Section 3.1 Closing Date Balance Sheet    Section 2.2(b)(ii) Closing
Date Financial Statements    Section 2.2.(b)(ii) Closing Date Working Capital   
Section 2.2(b)(ii) Damages    Section 11.1(a) Escrow Account    Section 2.3
Escrow Agent    Section 2.3 Escrow Agreement    Section 2.3 Escrow Amount   
Section 2.3 Estimated Closing Working Capital    Section 2.2(b)(i) Final Working
Capital    Section 2.2(c) Final Working Capital Adjustment    Section 2.2(d)
Final Year Tax Return    Section 10.9(a)(i) Financing    Section 9.7(a) Holdings
   Preamble Indemnified Party    Section 11.3(a) Indemnifying Party   
Section 11.3(a) Indemnity Expiration Date    Section 11.2(a) Interim Balance
Sheet    Section 8.6(a) Interim Financial Statements    Section 8.6(a)
Investment Canada Approval    Section 4.2 Laws    Section 8.19 Lease   
Section 8.9 Licensed Intellectual Property    Section 8.10(a) Material
Agreements    Section 8.18(a) Notice of Objection    Section 2.2(b)(iii)
Objection Period    Section 2.2(b)(iii) Owned Intellectual Property   
Section 8.10(a)

 

- 9 -



--------------------------------------------------------------------------------

Definition

  

Location

Owned Real Property    Section 8.8 Pension Plan    Section 8.16(c) Permitted
Encumbrances    Section 8.7 Preliminary Purchase Price    Section 2.2(a) Pro
Rata Percentage    Section 13.1(a) Purchase Price    Section 2.2(a) Purchaser   
Preamble Scheduled Intellectual Property    Section 8.10(a) Seller    Preamble
Straddle Period    Section 10.9(b) Straddle Period Tax Return   
Section 10.9(a)(ii) Tax Contest    Section 10.9(e) Tax Matters   
Section 11.2(a) Termination Date    Section 12.1(e) Third Party Claim   
Section 11.3(a) Transfer Taxes    Section 10.9(i) Working Capital Adjustment
Statement    Section 2.2(b)(ii)

1.3 General Rules of Construction.

(a) For all purposes of this Agreement and unless otherwise indicated: (i) the
terms defined in this Agreement include the plural as well as the singular;
(ii) all references in this Agreement to designated Articles, Sections,
Schedules and Exhibits are to articles and sections of, and Schedules and
Exhibits to, this Agreement; (iii) pronouns of either gender or neuter include,
as appropriate, the other pronoun forms; (iv) the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision; (v) “or” is not
exclusive; and (vi) “including” and “includes” shall be deemed to be followed by
“without limitation”, “but not limited to” and “but is not limited to,”
respectively.

(b) References to agreements and other documents shall be deemed to include all
subsequent amendments and other modifications thereto.

(c) References to statutes shall include all regulations promulgated thereunder
and, except to the extent specifically provided below, references to statutes or
regulations shall be construed as including all statutory and regulatory
provisions consolidating, amending or replacing the statute or regulation.

(d) References to dollars or “$” in this Agreement shall mean United States
dollars.

 

  2. THE ACQUISITION.

2.1 Purchase and Sale. Subject to the terms and conditions of this Agreement,
the Purchaser shall purchase the Shares from the Seller and the Seller shall
sell the Shares owned by it to the Purchaser, free and clear of all
Encumbrances, for the aggregate Purchase Price set forth in Section 2.2.

 

- 10 -



--------------------------------------------------------------------------------

2.2 Purchase Price; Closing Adjustment.

(a) The aggregate purchase price to be paid in cash by the Purchaser for the
Shares (the “Purchase Price”) is: (i) One Hundred Seventy Million Dollars
($170,000,000) (the “Preliminary Purchase Price”), plus (ii) the Final Working
Capital Adjustment, if positive, minus, (iii) the Final Working Capital
Adjustment, if negative and minus (iv) the Company Indebtedness. The Purchase
Price shall be paid as set forth in Section 3.3 and adjusted as set forth in
Section 2.2(b).

(b) The Estimated Closing Working Capital and Closing Date Working Capital will
be calculated as follows:

(i) Holdings will deliver to the Purchaser not less than three (3) Business Days
prior to the anticipated Closing Date, a statement, that will set forth a good
faith estimate of the Adjusted Closing Working Capital of Holdings and its
Subsidiaries as of the close of business on the anticipated Closing Date
determined in accordance with Schedule A-1 (the “Estimated Closing Working
Capital”). If the Estimated Closing Working Capital is less than the Working
Capital Target, the Preliminary Purchase Price payable at the Closing as
provided in Section 2.2(a) shall be reduced by the absolute value of such
difference. If Estimated Closing Working Capital is greater than the Working
Capital Target, the Preliminary Purchase Price payable at Closing as provided in
Section 2.2(a) shall be increased by the amount of such difference.

(ii) Within sixty (60) days after the Closing Date, Holdings shall prepare and
deliver to the Seller (A) a consolidated balance sheet of Holdings and its
Subsidiaries as of the close of business on the Closing Date (the “Closing Date
Balance Sheet”), together with the related consolidated statement of operations
of Holdings and its Subsidiaries for the period from October 1, 2009 through the
close of business on the Closing Date (collectively, the “Closing Date Financial
Statements”) (in each case without giving effect to the Contemplated
Transactions), and (B) a statement (the “Working Capital Adjustment Statement”)
showing in reasonable detail its computation of the Adjusted Closing Working
Capital of Holdings and its Subsidiaries as of the close of business on the
Closing Date (“Closing Date Working Capital”). The Working Capital Adjustment
Statement also shall state the amount by which, if any, the Company Indebtedness
reflected on the Closing Date Balance Sheet is greater or less than the amount
of Company Indebtedness used in the calculation of the Purchase Price on the
Closing Date. If the Company Indebtedness reflected on the Closing Date Balance
Sheet is greater or less than the Company Indebtedness used in the calculation
of the Purchase Price, the Closing Date Working Capital shall be reduced by the
amount of such excess or increased by the amount of such shortfall. The Closing
Date Financial Statements and the Working Capital Adjustment Statement shall be
prepared in accordance with GAAP applied on a basis consistent with the Interim
Financial Statements, subject to the exceptions, clarifications and methodology
set forth in Schedule A-1 hereto. The Seller shall have the opportunity to
review any work papers prepared by Holdings in connection with the preparation
of the Closing Date Financial Statements and the Working Capital Adjustment
Statement.

 

- 11 -



--------------------------------------------------------------------------------

(iii) Within thirty (30) days after receipt of the Working Capital Adjustment
Statement and the Closing Date Financial Statements (the “Objection Period”),
the Seller by written notice to the Purchaser and Holdings may object to the
Closing Date Working Capital as set forth in the Working Capital Adjustment
Statement, setting forth in such notice the Seller’s objection in reasonable
detail, specifying the basis for such objection and the amount in dispute
(“Notice of Objection”). If within thirty (30) days after the receipt of the
Working Capital Adjustment Statement, the Seller gives a Notice of Objection to
Holdings and all matters set forth therein are not resolved within fourteen
(14) days after Holdings’ receipt of such notice, the disputed items shall be
submitted to Deloitte & Touche USA LLP (“D&T”), or, if D&T is unavailable,
another independent accounting firm of similar standing reasonably acceptable to
the Purchaser and the Seller (the “Independent Accounting Firm”). In the event
D&T is unavailable and the Purchaser and the Seller cannot agree on the
Independent Accounting Firm within twenty five (25) days after Holdings’ receipt
of Notice of Objection, (i) Holdings’ and the Purchaser’s regular outside
accounting firms shall jointly pick an Independent Accounting Firm or (ii) if
such outside accounting firms cannot agree on an Independent Accounting Firm
within thirty five (35) days after the Holdings’ receipt of Notice of Objection,
an applicable Independent Accounting Firm shall be selected in accordance with
the Commercial Arbitration Rules of the American Arbitration Association. The
Independent Accounting Firm shall act as an independent accounting expert and
not as an arbitrator to resolve, based on presentation by the Seller and the
Purchaser and the terms and provisions of this Agreement and not by independent
review of legal, accounting or factual matters, only those issues included in
the Notice of Objection in dispute. The Independent Accounting Firm shall afford
each of the Purchaser and its representatives and the Seller and its
representatives up to thirty (30) days in the aggregate to present their
positions as to the disputed items. If either party fails to make such a
submission on a timely basis, the Independent Accounting Firm shall be required
to decide without further delay or extension on the basis of the submissions
made to him and the terms of this Agreement. The Independent Accounting Firm
shall resolve all disputed items in a written determination to be delivered
within thirty (30) days following the end of the submission period, provided,
that any delay in delivering such determination shall not invalidate the award
or otherwise deprive the Independent Accounting Firm of jurisdiction. Such
resolution shall be final and binding upon the parties and shall be reflected in
any necessary revisions to the Working Capital Adjustment Statement. The fees,
costs and expenses of the Independent Accounting Firm shall be paid by the
Purchaser and the Seller in inverse proportion as they may prevail on the
disputed items resolved by the Independent Accounting Firm, utilizing the values
of such items as initially submitted by the parties to the Independent
Accounting Firm. Such proportional allocations shall be determined by the
Independent Accounting Firm at the time its determination is rendered on the
disputed items.

(c) If the Seller does not deliver a Notice of Objection during the Objection
Period, then the calculation of the Closing Date Working Capital as set forth in
the Working Capital Adjustment Statement shall be deemed to have been accepted.
The term “Final Working Capital” shall mean (i) the Closing Date Working Capital
as set forth in the Working Capital Adjustment Statement if the Seller accepts
the Working Capital Adjustment Statement as delivered or does not deliver a
Notice of Objection during the Objection Period, or (ii) the Closing Date
Working Capital determined pursuant to 2.2(b)(iii) above, if the Seller delivers
a Notice of Objection during the Objection Period.

 

- 12 -



--------------------------------------------------------------------------------

(d) If the Final Working Capital is greater or less than the Estimated Closing
Working Capital, then the Preliminary Purchase Price shall be increased by the
amount of the excess or decreased by the amount of the shortfall, as the case
may be, to establish the Purchase Price. Such difference is referred to herein
as the “Final Working Capital Adjustment.” If the Final Working Capital
Adjustment is positive, it shall be paid by the Purchaser to the Seller, and if
the Final Working Capital Adjustment is negative, it shall be paid by the Seller
to the Purchaser, by wire transfer of immediately available funds to an account
or accounts designated by the Seller or by the Purchaser, as applicable, as
follows: (i) if no Notice of Objection is delivered by the Seller, the Final
Working Capital Adjustment shall be paid within three Business Days of the
earlier of the expiration of the thirty (30)-day period for delivery of such
Notice of Objection and the date of delivery by the Seller of a notice that the
Working Capital Adjustment Statement will be accepted without objection; (ii) if
Notice of Objection is delivered by the Seller, (x) any net undisputed amount
due from the Seller to the Purchaser or from the Purchaser to the Seller shall
be paid within three (3) Business Days after delivery of such Notice of
Objection, and (y) the remaining amount, if any, due from the Seller to the
Purchaser or the Purchaser to the Seller shall be paid within three (3) Business
Days after the date all disputed items are finally resolved pursuant to
Section 2.2(b)(iii).

2.3 Escrow. At the Closing, the Purchaser shall deliver to and deposit an amount
equal to five percent (5%) of the Preliminary Purchase Price (the “Escrow
Amount”) in an account (the “Escrow Account”) established by Wells Fargo Bank,
National Association, as the escrow agent (the “Escrow Agent”) to secure claims
by the Purchaser for indemnification pursuant to Section 11. The Escrow Agent
shall hold, invest and distribute the proceeds of the Escrow Amount in
accordance with the terms and conditions of that certain Escrow Agreement to be
entered into on the Closing Date by and among the Purchaser, the Seller and the
Escrow Agent, substantially in the form of Exhibit B (the “Escrow Agreement”).
For U.S. federal Income Tax purposes, any payment of any Escrow Amount to the
Seller will be treated as deferred Purchase Price and will be subject to
imputation of interest under Code §483 or Code §1274.

2.4 Withholding. The Purchaser shall not deduct and withhold from any
consideration deliverable pursuant to this Agreement to the Seller unless such
amounts are required to be deducted or withheld from such consideration under
the Code or any provision of state, local or foreign Tax Law. To the extent such
amounts are so deducted or withheld, such amounts shall be treated for all
purposes under this Agreement as having been paid to the Person to whom such
amounts would otherwise have been paid.

 

  3. THE CLOSING.

3.1 Place and Time.

The Closing of the purchase and sale of the Shares (the “Closing”) shall take
place at the offices of Nixon Peabody LLP, 437 Madison Avenue, New York, New
York at 10:00 A.M. (New York City time) no later than the fifth Business Day
following the satisfaction of the conditions set forth in Articles 4, 5 and 6,
or at such other place, date and time as the parties may agree in writing (the
“Closing Date”).

 

- 13 -



--------------------------------------------------------------------------------

3.2 Deliveries by the Seller. At the Closing:

(a) The Seller shall deliver to the Purchaser all stock certificates
representing the Shares owned by the Seller duly endorsed for transfer to the
Purchaser or accompanied by stock powers duly endorsed in blank, with all
requisite documentary tax stamps affixed thereto (or affidavits of lost
certificates in lieu thereof);

(b) The Seller shall deliver or cause Holdings to deliver to the Purchaser:

(i) duly executed resignations, dated as of the Closing Date, of any members of
the boards of directors of Holdings and its Subsidiaries (as requested by the
Purchaser);

(ii) releases and lien discharges (including without limitation, UCC-3
Termination Statements) from each creditor which holds any Company Indebtedness
which is to be repaid at Closing;

(iii) certified resolutions of the managing member of the Seller approving the
execution and delivery of this Agreement and each of the other documents
delivered pursuant hereto and authorizing the consummation of the Contemplated
Transactions;

(iv) an opinion of Nixon Peabody LLP, counsel for the Seller, Holdings and its
Subsidiaries, dated as of the Closing Date, substantially in the form of
Exhibit C;

(v) the Escrow Agreement, duly executed by the Seller; and

(vi) the documents contemplated by Article 4 and 5, to the extent not
theretofore delivered.

3.3 Deliveries by the Purchaser. At the Closing, the Purchaser shall:

(a) pay in full the Company Indebtedness in accordance with instructions of the
applicable lenders to be provided by the Seller;

(b) pay to Penn Foster, by wire transfer of immediately available funds to an
account or accounts to be designated by the Seller no later than two
(2) Business Days prior to the Closing Date, an amount (as specified by the
Seller) sufficient to enable it to pay the estimated amount of the Employee Sale
Bonuses (based upon the Preliminary Purchase Price) and the employer’s share of
related payroll charges;

(c) pay to the Escrow Agent, by wire transfer of immediately available funds to
an account to be designated by the Escrow Agent, an amount equal to the Escrow
Amount;

(d) pay to the Seller, the balance of the Preliminary Purchase Price (after
deduction of the Company Indebtedness in accordance with Section 3.3(a) and the
deduction of the amounts specified in Section 3.3(b) and Section 3.3(c)) by wire
transfer of immediately available funds to an account or accounts to be
designated by the Seller no later than two (2) Business Days prior to the
Closing Date;

 

- 14 -



--------------------------------------------------------------------------------

(e) deliver to the Seller the Escrow Agreement, duly executed by the Purchaser;
and

(f) deliver to the Seller the documents contemplated by Articles 4 and 6, to the
extent not theretofore delivered.

 

  4. GENERAL CONDITIONS TO CLOSING.

The obligations of the Purchaser or the Seller to effect the Closing shall be
subject to the satisfaction at or prior to the Closing of the following
conditions, any one or more of which may be waived by mutual agreement of both
the Purchaser and the Seller:

4.1 HSR Act. The waiting period (and any extension thereof) applicable to the
consummation of the Contemplated Transactions under the HSR Act shall have
expired or been terminated.

4.2 Investment Canada Approval. Industry Canada shall have provided a receipt to
the Purchaser pursuant to the Investment Canada Act advising the Purchaser that
the Contemplated Transactions are not reviewable, or in a case where the receipt
contains the advice referred to in section 13(1)(b)(ii) of the Investment Canada
Act, no notice for review is sent to the Purchaser pursuant to and in accordance
with the Investment Canada Act; (ii) the Purchaser shall have received evidence
reasonably satisfactory to it, indicating that the Contemplated Transactions are
not a reviewable investment under the Investment Canada Act; or (iii) the
Contemplated Transactions shall have been approved under the Investment Canada
Act, either unconditionally or subject to Customary Conditions or conditions
that are otherwise reasonably acceptable to the Purchaser (collectively, the
“Investment Canada Approval”).

4.3 Litigation. No Proceeding shall have been instituted by any Person and, at
what would otherwise have been the Closing Date, remain pending to restrain or
prohibit any material part of the Contemplated Transactions or to seek any
material divestiture or undertaking to limit the Purchaser’s or Holdings’ or
their respective Subsidiaries’ business activities or operations (other than the
Customary Conditions) or to revoke or suspend any material license, permit,
order or approval by reason of any or all of the Contemplated Transactions. No
Governmental Body or Educational Body shall have notified any party to this
Agreement or any of their respective Affiliates or counsel that consummation of
any material part of the Contemplated Transactions would constitute a violation
of the Laws of any jurisdiction or that it intends to commence an action or
proceeding to restrain or prohibit any material part of the Contemplated
Transactions or to require such material divestiture, or undertaking to limit
the Purchaser’s or Holdings’ or their respective Subsidiaries’ business
activities or operations (other than the Customary Conditions), revocation or
suspension; unless, in either such case, such Governmental Body or Educational
Body shall have withdrawn such notice and abandoned such Proceeding.

4.4 No Injunction, Orders or Restraints; Illegality. Other than the Customary
Conditions, no temporary restraining order, preliminary or permanent injunction
or other order issued by any Governmental Body or Educational Body of competent
jurisdiction or other legal or regulatory restraint or prohibition against the
consummation of the Contemplated Transactions

 

- 15 -



--------------------------------------------------------------------------------

shall be in effect; nor shall there be any action taken, or any Law or order
enacted, entered, enforced or deemed applicable to the Contemplated Transactions
that would prohibit the consummation of the Contemplated Transactions or that
would permit consummation of the Contemplated Transactions only if certain
divestitures or other undertakings of any kind (other than the Customary
Conditions) were made or if Purchaser or Holdings or their respective
Subsidiaries were to agree to limitations on their business activities or
operations.

 

  5. CONDITIONS TO THE PURCHASER’S OBLIGATIONS.

The obligations of the Purchaser to effect the Closing shall be subject to the
satisfaction at or prior to the Closing of the following conditions, any one or
more of which may be waived by the Purchaser:

5.1 Representations, Warranties and Agreements. (a) The representations and
warranties of the Seller and Holdings set forth in this Agreement shall be true
and correct in all respects, except where the failure to be so true and correct
(without giving effect to any limitation or qualification as to “materiality”
(including the word “material”) set forth therein) would not, individually or in
the aggregate, reasonably be expected to cause a Material Adverse Change, in
each case, as of the date of this Agreement and as of the Closing Date (except
such representations and warranties that are made only as of a specified date or
expressly made as of the date of this Agreement, which shall be true and correct
only as of such date), (b) the Seller shall have performed and complied in all
material respects with the covenants and agreements contained in this Agreement
required to be performed and complied with by it prior to or at the Closing and
(c) the Purchaser shall have received a certificate to the foregoing effect
signed by an authorized officer of the Seller, without personal liability of
such officer.

5.2 Educational Consents. The Educational Pre-Closing Notifications and Consents
shall have been made and obtained.

5.3 Discharge of Indebtedness. The Purchaser shall have received pay-off
letters, releases, lien discharges and any other documents reasonably requested
by the Purchaser reflecting the satisfaction in full of, and releases of any
Encumbrances securing, all Company Indebtedness.

5.4 Termination Agreement to the Management Agreement. Holdings shall have
delivered, or caused to be delivered, to the Purchaser the Termination Agreement
to the Management Agreement.

5.5 Change of Name. Certificates from each state in which each applicable
Affiliate of the Seller is organized evidencing the entity name changes
contemplated by Section 10.20.

5.6 Real Estate Matters. The Seller shall deliver to the Purchaser’s title
company for each property identified on Schedule 8.8 a title insurance affidavit
substantially in the form set forth on Exhibit D attached hereto, and a
non-imputation affidavit substantially in the form set forth on Exhibit E
attached hereto, it being understood that the Seller shall have no obligation to
deliver any further affidavits or certificates to the applicable title company
or the Purchaser as a condition to the Closing.

 

- 16 -



--------------------------------------------------------------------------------

5.7 FIRPTA Certificate. The Purchaser shall have received a certificate of
Holdings, dated as of the Closing Date, establishing an exemption from
withholding Tax under Section 1445 of the Code in accordance with the Treasury
Regulations promulgated thereunder.

5.8 Good Standing Certificate. The Purchaser will have received (i) a
certificate of the Secretary of State (or other applicable office) in each
jurisdiction in which Holdings and Penn Foster are organized and qualified to do
business and (ii) a certificate of status for each Canadian Subsidiary from the
Canadian province in which each of the Canadian Subsidiaries is incorporated;
each dated as of a date not more than ten (10) Business Days prior to the
Closing Date, certifying as to the good standing of Holdings and its
Subsidiaries.

 

  6. CONDITIONS TO THE SELLER’S OBLIGATIONS.

The obligations of the Seller to effect the Closing shall be subject to the
satisfaction at or prior to the Closing of the following conditions, which may
be waived by the Seller:

6.1 Representations, Warranties and Agreements. (a) The representations and
warranties of the Purchaser set forth in this Agreement shall be true and
correct in all material respects, other than those representations and
warranties of the Purchaser contained herein that are qualified by materiality
or material adverse effect which shall be true and correct in all respects, in
each case, as of the date of this Agreement and as of the Closing Date (except
such representations and warranties that are made only as of a specified date or
expressly made as of the date of this Agreement, which shall be true and correct
only as of such date), (b) the Purchaser shall have performed and complied in
all material respects with the covenants and agreements contained in this
Agreement required to be performed and complied with by it prior to or at the
Closing and (c) the Seller shall have received a certificate to the foregoing
effect signed by an authorized officer of the Purchaser, without personal
liability of such officer.

 

  7. REPRESENTATIONS AND WARRANTIES OF THE SELLER.

The Seller represents and warrants that the representations and warranties
contained in this Article 7 are true and correct as of the date of this
Agreement and as of the Closing Date (except such representations and warranties
that are made only as of a specified date, which are true and correct only as of
such specified date), except as set forth in a Schedule (the “Schedules”)
corresponding in number to the applicable Section of this Article 7; provided,
that the disclosure of an item in one section of the Schedules shall be deemed
to modify both (i) the representations and warranties of the Seller contained in
the section of this Agreement to which it corresponds in number and (ii) any
other representation and warranty of the Seller in this Agreement to the extent
that it is readily apparent from a reading of such disclosure item that it would
also qualify or apply to such other representation and warranty:

7.1 Title and Ownership of Shares. The Seller has good and valid title to the
Shares listed on Schedule 7.1 and owns such Shares free and clear of all
Encumbrances. The delivery to the Purchaser of the certificates representing the
Shares of the Seller in accordance with Section 3.2(a) and the payment to the
Seller of the portion of the adjusted Preliminary Purchase Price payable to the
Seller in accordance with Section 3.3 will transfer to the Purchaser

 

- 17 -



--------------------------------------------------------------------------------

record and beneficial ownership of the Shares of the Seller, free and clear of
all Encumbrances (other than Encumbrances placed thereon by the Purchaser or
otherwise applicable solely to the Purchaser or its assets).

7.2 Authority. The Seller has all requisite power and authority to execute,
deliver and perform its obligations under each of the Transaction Documents to
be executed and delivered by it pursuant hereto. The execution, delivery and
performance by the Seller of each of the Transaction Documents to be executed
and delivered by it, and the consummation by the Seller of the Contemplated
Transactions, have been duly authorized by all necessary action of the Seller,
including any required consent or approval of its members as applicable. This
Agreement and each other Seller Document to be executed and delivered by the
Seller have been duly executed and delivered by the Seller and constitute valid
and binding obligations of the Seller, enforceable against the Seller in
accordance with their respective terms, except to the extent that enforceability
may be limited by bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization and other Laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

7.3 Absence of Conflict. Neither the execution and delivery by the Seller of
this Agreement, nor the consummation by the Seller of the Contemplated
Transactions (a) violates, is in conflict with, accelerates the performance
required by, requires any notice or constitutes a default (or an event which,
with notice or lapse of time or both, would constitute a default) under any
material agreement or commitment to which the Seller is a party or by which any
of the Seller’s properties or assets is bound, or (b) violates any statute or
Law or any judgment, decree, order, regulation or rule of any court or other
Governmental Body applicable to the Seller, or (c) results in the creation of
any Encumbrance upon any of the Shares under any agreement or commitment of any
kind or character to which the Seller is a party or by which any of the Seller’s
properties or assets is bound.

7.4 Governmental Authorizations. All consents, approvals and authorizations of,
and declarations, filings and registrations with, any Governmental Body which
are required by or on behalf of the Seller in connection with the execution,
delivery and performance by the Seller of this Agreement or the consummation of
the Contemplated Transactions have been, or by the Closing Date will be,
obtained. All Educational Pre-Closing Notifications and Consents which are
required by or on behalf of the Seller in connection with the execution,
delivery and performance by the Seller of this Agreement or the consummation of
the Contemplated Transactions have been, or by the Closing Date will be,
obtained.

7.5 Tax Matters. The Seller (a) is not a foreign person within the meaning of
Section 1445 of the Code. and the Treasury Regulations promulgated thereunder
and (b) is, and has been since formation, properly treated for U.S. federal (and
applicable state and local) tax purposes as either a partnership or an
association taxable as a corporation and not as an entity disregarded as
separate from its owner, each within the meaning of Treasury Regulations
Section 301.7701-2.

7.6 Organization. The Seller is and has been since its inception a holding
company without employees, real property or other assets other than (i) minimal
cash and (ii) common stock of Holdings.

 

- 18 -



--------------------------------------------------------------------------------

  8. REPRESENTATIONS AND WARRANTIES OF HOLDINGS.

Holdings represents and warrants that the representations and warranties
contained in this Article 8 are true and correct as of the date of this
Agreement and as of the Closing Date (except such representations and warranties
that are made only as of a specified date, which are true and correct only as of
such specified date), except as set forth in a Schedule corresponding in number
to the applicable Section of this Article 8; provided, that the disclosure of an
item in one section of the Schedules shall be deemed to modify both (i) the
representations and warranties contained in the section of this Agreement to
which it corresponds in number and (ii) any other representation and warranty of
Holdings in this Agreement to the extent that it is readily apparent from a
reading of such disclosure item that it would also qualify or apply to such
other representation and warranty:

8.1 Organization.

(a) Holdings and each of its Subsidiaries is a corporation duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
incorporation as shown on Schedule 8.1.

(b) Each of Holdings and its Subsidiaries (i) has all requisite corporate power
to own, operate and lease its assets and properties and carry on its business as
the same is now being conducted and (ii) is qualified to do business as a
foreign corporation and is in good standing in each jurisdiction set forth in
Schedule 8.1. Neither the location of its property nor the conduct of its
business requires Holdings or any of its Subsidiaries to be qualified to do
business as a foreign corporation in any state, other than those in which it is
so qualified, where the failure to so qualify would preclude it from enforcing
its rights in the courts of such state (which, were it so qualified, it would be
entitled to enforce) with respect to material contracts entered into or material
assets located therein. The Seller has made available to the Purchaser accurate
and complete copies of the Organizational Documents of each of Holdings and its
Subsidiaries. None of Holdings or any of its Subsidiaries is in breach or
violation of any of its Organizational Documents. Holdings and its Subsidiaries
shall deliver their respective stock ledgers and minute books at the Closing.
Any fictitious name, d/b/a or other assumed name in use by Holdings or any of
its Subsidiaries is properly registered in any state or other jurisdiction
wherein such registration is required.

(c) Holdings has no Subsidiaries other than ICS Holdings and Penn Foster. ICS
Holdings has no Subsidiaries other than ICS Operations. Neither Penn Foster nor
ICS Operations has any Subsidiaries.

(d) Holdings is and has been since its inception a holding company without
employees, real property or other assets other than (i) minimal cash and
(ii) common stock of ICS Holdings and Penn Foster. ICS Holdings is and has been
since its inception a holding company without employees, real property or other
assets other than (i) minimal cash and (ii) common stock of ICS Operations.

 

- 19 -



--------------------------------------------------------------------------------

8.2 Capitalization.

(a) The authorized capital stock of Holdings consists of 100 shares of Common
Stock, $0.01 par value per share (“Common Stock”) of which 100 shares are issued
and outstanding. The Shares have been duly authorized and validly issued, are
fully paid and nonassessable and are owned of record by the Seller and were not
issued in violation of any Law.

(b) The capitalization of ICS Holdings, ICS Operations and Penn Foster is set
forth on Schedule 8.2(b). The outstanding capital stock of ICS Holdings, ICS
Operations and Penn Foster have been duly authorized and validly issued, is
fully paid and nonassessable and is owned as shown on Schedule 8.2(b), free and
clear of all Encumbrances except Permitted Encumbrances, which will survive the
Closing and was not issued in violation of any Law.

(c) Except for this Agreement, there are no outstanding subscriptions, options,
rights, warrants, convertible securities or other agreements or calls, demands
or commitments of any kind relating to the issuance, sale or transfer of any
capital stock or other equity securities of Holdings or any of its Subsidiaries
which, as to any thereof, will survive the Closing.

8.3 Authority. Holdings has all requisite power and authority to execute,
deliver and perform its obligations under each of the Transaction Documents to
be executed and delivered by it pursuant to this Agreement. The execution,
delivery and performance by Holdings of each of the Transaction Documents to be
executed and delivered by it, and the consummation by Holdings of the
Contemplated Transactions, have been duly authorized by all necessary action of
Holdings and no other action on the part of Holdings is necessary to authorize
this Agreement or the Contemplated Transactions. This Agreement and each other
Transaction Document to be executed and delivered by Holdings have been duly
executed and delivered by Holdings and constitute valid and binding obligations
of Holdings, enforceable against Holdings in accordance with their respective
terms, except to the extent that enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer, moratorium, reorganization and other Laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

8.4 Absence of Conflict. Neither the execution and delivery by Holdings of this
Agreement, nor the consummation by Holdings of the Contemplated Transactions
(i) violates, is in conflict with, accelerates the performance required by,
requires any notice or constitutes a default (or an event which, with notice or
lapse of time or both, would constitute a default) under any Lease or Material
Agreement, or (ii) violates the certificate of incorporation or Bylaws (or
equivalent charter document) of Holdings or any of its Subsidiaries or any
statute or Law, or (iii) results in any Encumbrance upon any material properties
or assets of Holdings or its Subsidiaries under any agreement to which Holdings
or its Subsidiaries is a party or by which Holdings, its Subsidiaries or their
properties or assets may be bound.

8.5 Consents; Approvals; Authorizations.

(a) No consent, approval or authorization of, or registration, notice,
declaration or filing with, any Antitrust Authority pursuant to an Antitrust Law
is required on the part of the Seller, Holdings, any of its Subsidiaries or any
Institutions prior to the Closing Date other than any filing required to be made
under the HSR Act.

 

- 20 -



--------------------------------------------------------------------------------

(b) Without limiting Section 8.5(a), no other consent, approval or authorization
of, or registration, notice, declaration or filing with, any other person or
Governmental Body or Educational Body is required on the part of the Seller,
Holdings, any of its Subsidiaries or any Institutions prior to the Closing Date
other than (i) any filing required to be made pursuant to Section 10.7, (ii) any
Tax Returns required to be filed pursuant to Section 10.9, (iii) compliance with
and filings under the Investment Canada Act, and (iv) the Educational
Pre-Closing Notifications and Consents.

8.6 Financial Statements.

(a) The Seller has made available to the Purchaser true and complete copies of
(i) the audited consolidated balance sheet of Holdings and its Subsidiaries for
the year ended December 31, 2008 (“2008 Balance Sheet”), and the related audited
statements of operations, changes in stockholders’ equity and changes in
financial position for the fiscal year then ended, together with the notes
thereon (collectively, the “Audited Financial Statements”), and (ii) the
unaudited consolidated balance sheet of Holdings and its Subsidiaries as at the
Interim Financial Statements Date (the “Interim Balance Sheet”) and the related
unaudited statement of operations for the 7-month period then ended
(collectively with the Interim Balance Sheet, the “Interim Financial
Statements”). The Audited Financial Statements and (except as provided below)
the Interim Financial Statements have each been prepared in accordance with GAAP
consistently applied throughout the periods indicated (except as otherwise
stated in the notes to the Audited Financial Statements), and fairly present in
all material respects the consolidated financial position of Holdings and its
Subsidiaries as at the respective dates thereof and for the periods therein
referred to. The Interim Financial Statements do not include or reflect normal
year-end adjustments or include the type of notes that would customarily be
included in a financial statement prepared in accordance with GAAP. The items
and amounts used to formulate the Estimated Closing Working Capital are complete
and correct in all material respects.

(b) The obligations constituting the Company Indebtedness are listed on
Schedule 8.6(b).

(c) The accounts receivable of Holdings and its Subsidiaries as set forth in the
Interim Financial Statements arose from bona fide sale transactions in the
ordinary course of business and reflect credit terms consistent with the past
practices of Holdings and its Subsidiaries relating to their customers. None of
such accounts receivable are subject to return under consignment sales or
similar arrangements.

(d) The deferred revenues of Holdings and its Subsidiaries as set forth in the
Interim Financial Statements arose from bona fide transactions in the ordinary
course of business and consistent with the past practices of Holdings and its
Subsidiaries relating to their customers. As at the Interim Financial Statements
Date and except as set forth in the Interim Financial Statements, Holdings and
its Subsidiaries have no deferred revenues as determined in accordance with GAAP
as applied in the ordinary course of business and consistent with the past
practices of Holdings and its Subsidiaries consistently applied throughout the
periods indicated.

(e) Holdings and its Subsidiaries do not have any liabilities which are required
to be disclosed on the 2008 Balance Sheet prepared in accordance with GAAP in
the

 

- 21 -



--------------------------------------------------------------------------------

ordinary course of business consistent with the past practices of Holdings and
its Subsidiaries consistently applied throughout the periods indicated, except
for liabilities (i) reflected in the Interim Balance Sheet (including in any of
the notes thereto), (ii) reflected in the Interim Balance Sheet (including in
any of the notes thereto) and (iii) which have arisen since the date of the
Interim Balance Sheet in the ordinary course of business consistent with past
practice and which are not material to the financial position of Holdings or any
of its Subsidiaries.

Notwithstanding any other provision of Article 8, this Section 8.6(e) shall not
apply to any matter that is of a separate representation and warranty contained
in Sections 8.5 (Consents), 8.10 (Intellectual Property Rights), 8.13 (Tax
Matters), 8.15 (Labor Matters), 8.16 (ERISA), 8.17 (Canadian Employee Plans),
8.19 (Compliance with Law), 8.20 (Permits), 8.21 (Environmental), 8.24
(Insurance Policies) and 8.25 (Certain Business Practices).

8.7 Title to Property; Encumbrances. Except for Permitted Encumbrances, Holdings
and its Subsidiaries have good and marketable title to, or hold pursuant to
valid and binding leases, all of the personal property reflected as being owned
by them on the Interim Balance Sheet or acquired after the date thereof (except
for personal property sold or otherwise disposed of in the ordinary course of
business). As used herein, “Permitted Encumbrances” means (a) those Encumbrances
disclosed in the notes to the 2008 Balance Sheet; (b) statutory liens for
current Taxes or assessments not yet due or delinquent or the validity of which
are being contested in good faith by appropriate proceedings (a list of all such
proceedings as of the date of this Agreement, if any, being included on
Schedule 8.7) and for which adequate reserves have been made; (c) mechanics’,
materialmens’, carriers’, workers’, repairmen’s, landlord’s and other similar
liens arising or incurred in the ordinary course of business with respect to
charges not yet due and payable; and (d) those Encumbrances identified on
Schedule B-Section II of the title commitments listed on Schedule 8.7, if
any, and those shown on the surveys listed on Schedule 8.7, if any, which
commitments and surveys have been made available to the Purchaser (including the
standard printed exceptions to such title commitments, except for (i) any
standard exceptions that can be removed by delivery of the title affidavits in
the form of Exhibit D attached hereto, and (ii) any matters which a current
survey would disclose and which are not shown on the surveys listed on Schedule
8.7 and for which the Purchaser’s title company would take exception in title
policies issued at Closing for the Owned Real Property). All of the assets and
rights owned or used by Holdings and its Subsidiaries immediately prior to the
Closing will be owned or available for use by Holdings and its Subsidiaries on
identical terms and conditions immediately subsequent to the Closing.

8.8 Real Property. Schedule 8.8 identifies all of the real property owned by
Holdings and its Subsidiaries (collectively, the “Owned Real Property”), and any
leases, subleases, licenses or other occupancy agreements, property management
contracts, or other agreements affecting the use, occupation, and management of
the Owned Real Property. Each of Holdings and its Subsidiaries, as the case may
be, has record fee title to the Owned Real Property owned by it, subject to no
Encumbrances other than Permitted Encumbrances, and there are no contractual or
legal restrictions that preclude or restrict the ability to use the Owned Real
Property for the purposes for which it is currently being used. There are no
outstanding options, rights of first offer or rights of first refusal to any
third party to purchase, lease or otherwise occupy the Owned Real Property or
any portion thereof. The Seller has provided, or caused to be provided, to the
Purchaser, as of the date hereof, correct and complete copies of all deeds,

 

- 22 -



--------------------------------------------------------------------------------

mortgages, deeds of trust, other Encumbrances, title insurance policies or
commitments, surveys, certificates of occupancy, Permits, environmental reports,
appraisals, title and other documents relating to or otherwise affecting the
Owned Real Property, the operations of Holdings and its Subsidiaries thereon, or
any other uses thereof, in the possession of Holdings and its Subsidiaries.
Neither Holdings nor its Subsidiaries has entered into contract for the sale of
the Owned Real Property or any portion thereof, or leased, subleased, licensed
or otherwise granted to any Person the right to use or occupy the Owned Real
Property or any portion thereof, and no other Person has any right to use or
occupy the Owned Real Property or any portion thereof. The Purchaser shall
accept title to the Owned Real Property subject to all present and future
zoning, building, environmental and other Laws having jurisdiction with respect
to the Owned Real Property. To the Knowledge of Holdings, there are no
condemnation proceedings or eminent domain proceedings of any kind pending or
threatened against any Owned Real Property.

8.9 Leased Property. Schedule 8.9 sets forth a true and complete list of each
lease, license, sublease or other occupancy agreement (each such lease, license,
sublease or other occupancy agreement, together with all amendments,
modifications, supplements and assignments thereto, together with all exhibits,
addendum, riders and other documents constituting a part thereof, a “Lease”)
under which Holdings or its Subsidiaries leases, subleases or otherwise occupies
real property. There is not, with respect to any Lease, any event of default,
breach, or event or condition which, with notice or the lapse of time or both,
would constitute such an event of default or breach, existing on the part of
Holdings, any of its Subsidiaries or, to the Knowledge of Holdings, on the part
of any other party thereto. The Seller has provided, or caused to be provided,
to the Purchaser, as of the date hereof, correct and complete copies of each
Lease. Each Lease is valid, binding and enforceable in accordance with its
terms, and shall continue to be valid, binding and enforceable following the
Closing Date. Neither the Seller, Holdings, nor its Subsidiaries has entered
into any contract other than this Agreement for the assignment or other transfer
of real property leased pursuant to each Lease.

8.10 Intellectual Property Rights.

(a) Schedule 8.10(a) sets forth true and complete lists of all Registered
Intellectual Property owned by Holdings and/or its Subsidiaries (the “Owned
Intellectual Property”) and all Intellectual Property used or held for use by
Holdings and/or its Subsidiaries under license or similar agreement (the
“Licensed Intellectual Property” and, together with the Owned Intellectual
Property, the “Scheduled Intellectual Property”). Holdings or its Subsidiaries
own all right, title and interest in and to the Owned Intellectual Property,
free and clear of all Encumbrances other than Permitted Encumbrances, and have a
valid and enforceable right to use the Licensed Intellectual Property as
licensees under a written license or through non-assertion, settlement or
similar written agreements). None of the Scheduled Intellectual Property is
subject to any outstanding order, ruling, decree, judgment or stipulation to
which Holdings or any of its Subsidiaries is or have been made a party.

(b) There are no agreements or arrangements pursuant to which any of the Owned
Intellectual Property has been licensed to or used by any Person other than
Holdings or its Subsidiaries, or which permits use by any such other Person
(whether through non-assertion, settlement or similar agreements or otherwise).

 

- 23 -



--------------------------------------------------------------------------------

(c) Neither the conduct by Holdings and their Subsidiaries of the Business
(including the implementation and/or operation of the Curriculum) nor any
activity of Holdings and their Subsidiaries infringes upon, misappropriates or
violates the (i) Intellectual Property rights of any other Person, other than
the rights of any other Person under any patent, patent application or
trademark, and (ii) to the Knowledge of Holdings, the rights of any other Person
under any patent, patent application or trademark. No proceeding is pending or
to the Knowledge of Holdings, threatened which (in any such case):
(i) challenges the rights of Holdings or its Subsidiaries in respect of any
Intellectual Property or (ii) asserts that Holdings or its Subsidiaries are
infringing, misappropriating or otherwise in conflict with, or are required to
pay any royalty, license fee, charge or other amount with regard to, any
Intellectual Property.

(d) Holdings has not received written notice since the Interim Financial
Statements Date that any other Person is infringing upon the rights of Holdings
or its Subsidiaries in, or misappropriating the subject matter of, any Scheduled
Intellectual Property.

(e) Each item of material Registered Intellectual Property is valid and
subsisting, and has been duly maintained, including all necessary registration,
maintenance, and renewal fees in connection with such material Registered
Intellectual Property have been paid and all necessary documents and
certificates to maintain such Registered Intellectual Property have been filed
with the relevant patent, copyright, trademark or other authorities in the
United States and Canada, as are listed on Schedule 8.10(a) in all material
respects.

(f) No Mark has been or is now involved in any opposition or cancellation
proceeding, and, to the Knowledge of Holdings, no such proceeding has been
threatened or alleged.

(g) No current, and to the Knowledge of Holdings, no former employee or
consultant of Holdings or any of its Subsidiaries owns any rights in or to any
Intellectual Property created in the scope of such employee’s employment with or
consultant’s engagement by, as applicable, Holdings and its Subsidiaries.

(h) Holdings and its Subsidiaries have taken reasonable security measures to
protect the secrecy, confidentiality and value of all trade secrets owned, used,
or held for use by Holdings or any of its Subsidiaries in the operation of the
Business, including, without limitation, requiring each employee and consultant
and any other person with access to any trade secrets or other confidential
information of Holdings or its Subsidiaries to execute a binding confidentiality
agreement and, to the Knowledge of Holdings, there has not been any breach by
any party to such confidentiality agreements.

(i) Neither Holdings nor any of its Subsidiaries have been charged with any
violation of any data protection, privacy, or marketing Law or regulation. A
privacy statement regarding the collection, use, distribution and transfer of
personal information of individuals, including, without limitation, from
visitors of any website of Holdings or any of its Subsidiaries (a “Privacy
Statement”) is posted and is accessible to individuals at all times on such
websites and such Privacy Statement is accurate and consistent with the actual
practices of Holdings and its Subsidiaries with respect to the collection, use,
distribution and transfer of personal information. Holdings and its Subsidiaries
have implemented commercially reasonable

 

- 24 -



--------------------------------------------------------------------------------

technological and procedural measures to protect personal information collected
from individuals from loss, theft and unauthorized access or disclosure. Neither
Holdings nor its Subsidiaries knowingly collect information from or target
children under the age of thirteen online.

8.11 Buildings, Plants and Equipment. To the Knowledge of Holdings, all
improvements on the Owned Real Property, including, without limitation, the
facilities, buildings, plants, structures, fixtures, fixed assets and personalty
of a permanent nature annexed, affixed or attached to, located on, or forming
part of the Owned Real Property, and other improvements located thereon
(collectively, the “Improvements”), are structurally sound and adequate for the
uses to which they are being put. To the Knowledge of Holdings, the Owned Real
Property, the Improvements thereon, and the use thereof for the purposes for
which they are presently being used, are in each case in compliance with all
applicable building, zoning, planning, subdivision, health or other Laws,
ordinances or regulations, including, without limitation, the Americans with
Disabilities Act of 1990, all as the same are amended from time to time and all
orders and regulations promulgated thereto, except for such failures to comply
or which violations that have not had and would not reasonably be expected to
cause a Material Adverse Change, and to the Knowledge of Holdings there exists
no such violation which could reasonably be expected to interfere with the
present use of the Owned Real Property and the Improvements.

8.12 Litigation. There are no Proceedings pending or, to the Knowledge of
Holdings, threatened by or against Holdings, its Subsidiaries, the Business or
their assets, except for Proceedings which seek only monetary relief in an
amount not exceeding (i) $100,000 in any individual Proceeding and (ii) $250,000
for the aggregate of all such Proceedings. There are no existing orders, writs,
injunctions or decrees of any court, other Governmental Body or Educational Body
against Holdings, its Subsidiaries, the Business or their assets.

8.13 Tax Matters.

(a) All material Tax Returns required to be filed by, or with respect to,
Holdings or its Subsidiaries have been filed in accordance with the Laws,
regulations and administrative requirements of each Taxing Authority. All such
Tax Returns are correct and complete in all material respects. No claim has ever
been made in writing by an authority in a jurisdiction where Holdings or its
Subsidiaries do not file Tax Returns that any of them is or may be subject to
taxation in that jurisdiction.

(b) No action, suit, proceeding, investigation, claim or audit has commenced and
no written notice has been given that such action, suit, proceeding,
investigation, claim or audit is pending or is threatened with respect to
Holdings or its Subsidiaries in respect of any Taxes, and no written
deficiencies for any Taxes have been proposed, asserted or assessed against
Holdings or its Subsidiaries that has not been resolved on or prior to the date
hereof. Neither Holdings nor its Subsidiaries have given nor been requested to
give waivers or extensions (or is or would be subject to a waiver or extension
given by any other entity) of any statute of limitations relating to the payment
or assessment of Income Taxes for which Holdings or its Subsidiaries may be
liable.

 

- 25 -



--------------------------------------------------------------------------------

(c) Holdings and its Subsidiaries have paid, or made provision for the payment
of, all material Taxes that have become due, including without limitation all
Taxes reflected on the Tax Returns referred to in Section 8.13(a). The charges,
accruals and reserves with respect to Taxes on the books of Holdings and its
Subsidiaries are adequate (determined in accordance with GAAP consistently
applied). There are no liens with respect to Taxes upon any of the properties or
assets, real or personal, tangible or intangible, of Holdings or its
Subsidiaries (except for Taxes not yet due or payable).

(d) Each of Holdings and its Subsidiaries has complied in all material respects
with all applicable Laws relating to the collection, withholding and payment of
Taxes (such as sales or use Taxes or Taxes required to have been withheld and
paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, member, stockholder or any other third party).

(e) Neither Holdings nor any of its Subsidiaries has constituted either a
“distributing corporation” or a “controlled corporation” (within the meaning of
Section 355(a)(1)(A) of the Code) in a distribution of stock qualifying for
tax-free treatment under Section 355 of the Code (i) in the two years prior to
the date of this Agreement or (ii) in a distribution which could otherwise
constitute part of a “plan” or “series of related transactions” (within the
meaning of Section 355(e) of the Code) in conjunction with the Contemplated
Transactions.

(f) Neither Holdings nor its Subsidiaries is a party to any existing Tax sharing
or allocation agreement that may or will require that any payment be made by or
to Holdings or its Subsidiaries on or after the Closing Date.

(g) Neither Holdings nor any Subsidiary (i) is a member of a consolidated,
combined, unitary or similar Income Tax Return with any Person other than
Holdings and its Subsidiaries or (ii) has any liability for the Taxes of any
Person (other than Holdings and its Subsidiaries) under Treasury Regulations
Section 1.1502-6 (or any similar provision of state, local, or foreign law), as
a transferee or successor, or by contract.

(h) Neither Holdings nor its Subsidiaries have (i) applied for any tax ruling
that, if granted, would adversely affect the computation of Tax liability of
Holdings or its Subsidiaries for periods beginning on or after the Closing Date,
(ii) entered into a closing agreement with any Taxing Authority that could
adversely affect the computation of Tax liability of Holdings or its
Subsidiaries for periods beginning on or after the Closing Date, or
(iii) changed any method of accounting for a taxable period ending on or prior
to the Closing Date that could adversely affect the computation of Tax liability
of Holdings or its Subsidiaries for periods beginning on or after the Closing
Date. Neither Holdings nor its Subsidiaries will be required to include any item
of income in, or exclude any item of deduction from, taxable income for periods
beginning after the Closing Date as a result of any (i) intercompany
transactions or any excess loss account described in Treasury Regulations under
Section 1502 of the Code, (ii) installment sale or open transaction disposition
made on or prior to the Closing Date, (iii) prepaid amount received on or prior
to the Closing Date, (iv) elective deferral of income attributable to a
repurchase or forgiveness of indebtedness pursuant to Code Section 108(i), or
(v) any contract, agreement, plan or arrangement entered into on or prior to the

 

- 26 -



--------------------------------------------------------------------------------

Closing Date (including, but not limited to, the provisions of this Agreement)
relating to a payment to any employee or former employee of the Canadian
Subsidiaries that, individually or collectively, could give rise to the payment
of any amount that would not be deductible by the Canadian Subsidiaries under
applicable Canadian Law (other than reimbursements of a reasonable amount of
entertainment expenses and other non deductible expenses that are commonly paid
by similar businesses in reasonable amounts).

(i) Neither Holdings nor its Subsidiaries have made any payments, or been a
party to an agreement (including this Agreement) that could obligate it to make
payments, that will not be deductible because of Section 280G of the Code or
similar provision under state or local Law.

(j) None of the Canadian Subsidiaries has been a “passive foreign investment
company” (a “PFIC”) within the meaning of Section 1297 of the Code, and Holdings
does not believe that any of the Canadian Subsidiaries will be a PFIC for the
taxable year ending on December 31, 2009.

(k) Neither Holdings nor any of its Subsidiaries has participated in, or is
currently participating in, (i) a “listed transaction” within the meaning of
Treasury Regulations Section 1.6011-4(b) or (ii) a “reportable transaction”
within the meaning of Treasury Regulations Section 1.6011-4 (or, in either case,
under any similar provision under state, local or foreign Law).

(l) None of the Canadian Subsidiaries has nor has been deemed to have for
purposes of the Income Tax Act (Canada) (the “ITA”) acquired for proceeds
greater than the fair market value thereof from, or disposed of property for
proceeds less than the fair market value thereof to, or received or performed
services for other than the fair market value from or to, or paid or received
interest other than at a fair market value rate to or from, any Person, firm, or
corporation with whom it does not deal at arm’s length within the meaning of the
ITA. None of the Canadian Subsidiaries has had a right to use property owned by
or, as the case may be, has granted such a right to a Person not resident in
Canada with which it was not dealing at arm’s length (within the meaning of the
ITA) on terms or conditions which differ from those between Persons dealing at
arm’s length(within the meaning of the ITA), in circumstances which could result
in the application of subsection 247(2) of the ITA.

8.14 Absence of Certain Changes or Events. Except as contemplated by this
Agreement, since the Interim Financial Statements Date, Holdings and its
Subsidiaries have conducted their respective business in the ordinary course
consistent with past practice and, without limiting the generality of the
foregoing, neither Holdings nor any of its Subsidiaries have:

(a) declared or paid any dividend or made any other payment or distribution in
respect of its capital stock, except distributions from a Subsidiary of Holdings
to Holdings or another Subsidiary of Holdings;

(b) purchased, redeemed, issued, sold or otherwise acquired or disposed of,
either directly or indirectly, any of its capital stock or reclassified, split
up or otherwise changed any of its capital stock or granted or entered into any
options, warrants or calls or other rights to purchase or convert any obligation
into any of its capital stock;

 

- 27 -



--------------------------------------------------------------------------------

(c) settled any Proceeding against Holdings, any of its Subsidiaries, their
Business or assets for an amount (paid or payable by Holdings and its
Subsidiaries) in excess of $100,000;

(d) sold, assigned, transferred, conveyed, leased, pledged, encumbered or
otherwise disposed of or agreed to sell, assign, transfer, convey, lease or
otherwise dispose of any material portion of its assets or properties, except
for fair consideration or in the ordinary course of business;

(e) transferred or granted any license under any Owned Intellectual Property
used by it in the Business;

(f) made or granted (i) any general increase in the compensation of any of its
employees, other than customary adjustments in compensation consistent with past
practice or (ii) entered into any employment, sale bonus, stay bonus or
severance contract with any officer or employee of Holdings or its Subsidiaries;

(g) entered into any commitment for capital expenditures under which there
remains outstanding on the date hereof payment or expenditure obligations of
(x) $100,000 or more under any individual commitment or (y) $250,000 or more in
the aggregate under all such commitments;

(h) suffered any Material Adverse Change;

(i) suffered any loss, damage, or destruction to Holdings’ or its Subsidiaries’
properties or assets in an aggregate amount (based upon the cost of repair or
replacement) exceeding $100,000;

(j) made or changed any material Tax election, adopted or changed any accounting
method or period relating to Taxes (except as required by GAAP), filed any
amended Tax Return, or compromised or settled any material Tax liability or
claim for refund; or

(k) agreed or otherwise committed, whether in writing or otherwise, to do any of
the foregoing.

8.15 Labor Matters.

(a) No employees of Holdings or its Subsidiaries are covered by collective
bargaining agreements and no collective bargaining agreement is being negotiated
by Holdings or its Subsidiaries.

(b) There is no labor strike, slowdown or stoppage pending or, to the Knowledge
of Holdings or its Subsidiaries, threatened or reasonably anticipated against
Holdings or its Subsidiaries. There is no unfair labor practice complaint
against Holdings or its Subsidiaries pending or, to the Knowledge of Holdings or
its Subsidiaries, threatened before the National Labor Relations Board.

 

- 28 -



--------------------------------------------------------------------------------

(c) Holdings or its Subsidiaries does not know of any activities or proceedings
of any labor union to organize any employees and any such activities or
proceedings within the preceding three (3) years.

(d) Holdings or its Subsidiaries have complied with WARN or with the LSA and
have no plans to close any plant or lay off employees that could reasonably be
expected to require notification under the WARN Act or with the LSA, and no
layoffs which would require compliance with WARN or with the LSA will be
implemented before the Closing Date without advance notification to and approval
of the Purchaser. To the Knowledge of Holdings, all liabilities and obligations
relating to the employment, termination or employee benefits of any former
employees previously terminated by Holdings or its Subsidiaries including all
termination pay, severance pay or other amounts in connection with the WARN Act
or with LSA and all similar state Laws and Quebec’s Laws, such as the Q.C.C. and
the Charter of Human Rights and Freedom, have been paid.

(e) To the Knowledge of Holdings and its Subsidiaries, Holdings and its
Subsidiaries are in material compliance with all applicable foreign, federal,
state; local and Quebec’s Laws, rules, regulations, and ordinances respecting
employment, employment practices, terms and conditions of employment, worker
classification, the Quebec Charter of the French Language, tax withholding,
prohibited discrimination, human rights and freedom equal employment, pay
equity, fair employment practices, meal and rest periods, immigration status,
employee safety and health, worker’s compensation wages (including overtime
wages), compensation, and hours of work and, there are no actions, suits,
claims, audits, investigations, administrative matters, labor disputes or
grievances pending or, to the Knowledge of Holdings or its Subsidiaries,
threatened in writing or reasonably anticipated relating to any labor or
employment matters or concerning and/or effecting its employee. To the Knowledge
of Holdings, no event has occurred or circumstance exists which would give rise
to or serve as a valid basis for the commencement of any such action, suit,
proceeding, arbitration or investigation by or against Holdings or any of its
Subsidiaries in respect of employment matters. There are no outstanding
decisions or settlements or, to the Knowledge of Holdings, pending settlements
under any applicable employee or employment Laws or regulations which place any
obligation upon Holdings or any of its Subsidiaries to do or refrain from doing
any act, or which place a financial obligation upon Holdings or any of its
Subsidiaries. Since October 1, 2004, the Canadian Subsidiaries have not received
any written remedial order, notice of offence or conviction under occupational
health and safety or employment standards Laws, except in respect of matters
which have been settled or remedied since the issuance of such order or notice.
The Canadian Subsidiaries have performed all of their respective financial
obligations under such Laws which are owed to the employees and the Governmental
Body having jurisdiction over such matters.

(f) To the Knowledge of Holdings, neither Holdings nor its Subsidiaries,
Holdings and its Subsidiaries do not have any material liability with respect to
any misclassification of: (a) any person as an independent contractor rather
than as an employee, (b) any employee leased from another employer, or (c) any
employee currently or formerly classified as exempt from overtime wages.

 

- 29 -



--------------------------------------------------------------------------------

8.16 ERISA.

(a) Schedule 8.16 sets forth a true and complete list of all written executive
compensation plans, bonus plans, incentive compensation plans, deferred
compensation plans or agreements, retirement plans, employee stock purchase
plans, group life insurance, hospitalization insurance, sale bonus, stay bonus,
severance or other employee benefit plans (as defined in Section 3(3) of ERISA)
of Holdings or its Subsidiaries or any of their Affiliates (collectively, the
“Benefit Plans”) providing for benefits for any of Holdings’ or its
Subsidiaries’ employees or former employees or pursuant to which Holdings or its
Subsidiaries contributes or has any liability.

(b) The Seller has made available to the Purchaser correct and complete copies
of the plan documents, the most recent determination letter or opinion letter
received from the IRS, the most recent Form 5500 Annual Report, and all related
trust agreements, insurance contracts, and other funding agreements which
implement each such Benefit Plan.

(c) All of the Benefit Plans required to be listed on Schedule 8.16 which are
employee benefit plans within the meaning of Section 3(3) of ERISA are in
compliance in all material respects with applicable Law. None of the Benefit
Plans is a “multiemployer plan” within the meaning of Section 3(37) of ERISA and
Holdings and its Subsidiaries (or any affiliated company under Sections 414(b),
(c), (m) or (o) of the Code) have not maintained, been required to contribute
to, or been required to pay any amount with respect to a “multiemployer plan” at
any time in the past three years. None of the Benefit Plans is a single employer
defined benefit pension plan subject to Title IV of ERISA and neither Holdings
or its Subsidiaries nor an affiliated company as defined in the preceding
sentence has sponsored or contributed to a defined benefit pension plan subject
to Title IV at any time in the past three years. Each Benefit Plan which is an
“employee pension benefit plan” within the meaning of Section 3(2) of ERISA
(“Pension Plan”) and which is intended to be qualified under Section 401(a) of
the Code has received a favorable determination letter from the IRS; and to the
Knowledge of Holdings nothing has occurred since the date of such determination
letter which could reasonably be expected to result in the revocation of such
determination letter. There is no pending or, to the Knowledge of Holdings,
threatened litigation relating to the Benefit Plans, other than routine claims
for benefits.

(d) No liability under Title IV of ERISA has been or is expected by Holdings or
its Subsidiaries to be incurred by Holdings or its Subsidiaries with respect to
any ongoing, frozen or terminated Pension Plan currently or formerly maintained
by Holdings or its Subsidiaries. No notice of a “reportable event”, within the
meaning of Section 4043 of ERISA, for which the thirty (30)-day reporting
requirement has not been waived, has been required to be filed for any Benefit
Plan within the twelve-month period ending on the date hereof.

(e) All contributions required to be made under the terms of any Benefit Plan
have been timely made or have been properly reflected on the 2008 Financial
Statements or the Interim Financial Statements.

 

- 30 -



--------------------------------------------------------------------------------

(f) Holdings and its Subsidiaries have no obligations for retiree health and
life benefits under any Benefit Plans (except continuation or conversion
coverage provided at the former employee’s sole expense).

(g) The consummation of the Contemplated Transactions will not entitle any
employee or former employee of Holdings and Penn Foster to severance pay, or
accelerate the time of payment or vesting, or increase the amount, of
compensation or benefits due to any such employee or former employee. No Benefit
Plan, individually or collectively, could give rise to the payment of any amount
that would not be deductible pursuant to Sections 280G or 162(m) of the Code, as
a result of the consummation of the Contemplated Transactions alone or together
with any other event. Neither Holdings nor any of its Subsidiaries has any
obligation to make any tax “gross-up” or similar “make whole” payments with
respect to any employee, director or consultant.

(h) Each Benefit Plan that is a “nonqualified deferred compensation plan” (as
defined in Section 409A(d)(1) of the Code), complies in all material respects,
in both form and operation, with the requirements of Section 409A of the Code.
No payment to be made under any Benefit Plan is, or to the knowledge of Holdings
will be, subject to the penalties of Section 409(A)(a)(1) of the Code.

8.17 Canadian Employee Plans

(a) Schedule 8.17 sets forth a true and complete list of all Canadian Employee
Plans.

(b) There is no action, suit, audit or proceeding pending against or involving
or, to the Knowledge of Holdings, threatened against or involving, any Canadian
Employee Plan.

(c) Each material Canadian Employee Plan is and has been established,
maintained, funded and administered in material compliance with its terms and
with the requirements prescribed by any and all statutes, orders, rules and
regulations which are applicable to such Canadian Employee Plans and each such
Canadian Employee Plan that is required to be funded is funded in accordance
with applicable statutes, orders, rules and regulations.

(d) With respect to any Canadian Employee Plan that is a pension plan:

(i) No event has occurred relating to any such plan that would entitle any
Person or Governmental Body (without the consent of ICS Operations) to wind-up
or terminate that plan, in whole or in part; and

(ii) Each such plan is funded on both a solvency basis and a going concern basis
in accordance with the terms of the plan, the trusts that govern the plan and
applicable Laws.

(e) Neither ICS Operations nor any other Person has taken any contribution
holidays under or withdrawn or transferred any surplus or other funds from any
funded Canadian Employee Plan, except in accordance with the terms of the plan,
the trusts that govern the plan and applicable Laws.

 

- 31 -



--------------------------------------------------------------------------------

(f) All material reports, returns and similar documents (including applications
for approval of contributions) with respect to any Canadian Employee Plan
required to be filed with any Governmental Body or distributed to any Canadian
Employee Plan participant has been duly filed on a timely basis or distributed.

(g) No written notice has been received by Holdings or any of its Subsidiaries
of any complaints or other proceedings of any kind involving Holdings or any of
its Subsidiaries or any of the employees of Holdings or any of its Subsidiaries
before any pension board or committee relating to any Canadian Employee Plan.

(h) The consummation of the Contemplated Transactions will not entitle any
employee or former employee of either of the Canadian Subsidiaries to severance
pay, or accelerate the time of payment or vesting, or increase the amount, of
compensation or benefits due to any such employee or former employee.

(i) None of the Canadian Employee Plans is a defined benefit pension plan and
ICS Operations has never maintained, sponsored or contributed to a defined
benefit pension plan.

(j) All contributions or premiums required to be paid, deducted or remitted and
all obligations required to be performed by ICS Operations pursuant to the terms
of any Canadian Employee Plan or by applicable Laws, have been paid, deducted,
remitted or performed in a timely fashion and there are no outstanding defaults
or violations with regard to same.

(k) Holdings has delivered to the Purchaser true and complete copies of all the
text of the Canadian Employee Plans (where no text exists, a summary has been
provided).

(l) No promises or commitments have been made by Holdings or ICS Operations to
amend any Canadian Employee Plan, to provide increased benefits thereunder or to
establish any new benefit plan, except as required by applicable Laws or as
disclosed in Schedule 8.17.

8.18 Material Agreements

(a) Schedule 8.18 contains a complete and correct list, as of the date of this
Agreement, of the following agreements, contracts or instruments to which
Holdings or any of its Subsidiaries is a party or by which Holdings or any of
its Subsidiaries is bound (collectively, the “Material Agreements”):

(i) all employment agreements or severance agreements (exclusive of generally
applicable severance policy) with any employee of Holdings or its Subsidiaries;

(ii) all contracts for the engagement of any consultant which calls for payments
in excess of $50,000;

 

- 32 -



--------------------------------------------------------------------------------

(iii) all contracts for the future purchase of materials or supplies involving a
remaining term of more than one year from the date of this Agreement and
exceeding in any one case $50,000 or more per year or $250,000 or more in the
aggregate per year in value per year (other than any purchase orders entered
into by Holdings or its Subsidiaries in the ordinary course of business
consistent with past practice);

(iv) all notes, bonds, indentures and other instruments and agreements
evidencing, creating or otherwise relating to obligations for borrowed money and
guarantees of obligations for borrowed money, other than those relating to the
Company Indebtedness;

(v) distribution, dealer, representative or sales agency contract relating to
the Business, except for any such contracts that do not continue for longer than
or may be terminated without material penalty within 90 days from the date
hereof;

(vi) lease under which Holdings or its Subsidiaries is either lessor;

(vii) franchise or distributorship contracts;

(viii) all executory contracts for capital expenditures under which Holdings or
its Subsidiaries as of the date of this Agreement has remaining obligations in
excess of $50,000 each;

(ix) all contracts for the future sale of products under which Holdings or its
Subsidiaries as of the date of this Agreement has remaining obligations in
excess of $150,000;

(x) all agreements imposing any material restrictions on the right or ability of
Holdings or its Subsidiaries to compete with any Person (excluding any
employment agreements);

(xi) all executory agreements, contracts, commitments or arrangements, written
or, to the Knowledge of Holdings, oral (a) to loan money or extend credit (other
than trade credit or employee advances in the ordinary course of business) to
any other Person; (b) to guarantee the obligations of any other Person (other
than guarantees by way of endorsement of negotiable instruments in the ordinary
course of business); or (c) which involve any joint venture, partnership or
other arrangement involving sharing of profits with any Person; and

(xii) all licenses, whether as licensor or licensee, of any Intellectual
Property (other than licenses for off-the-shelf computer Software used in
connection with the operation of the Business which is made available for a
total cost of less than $2,000).

For the avoidance of doubt, the term “Material Agreements” shall not include
student enrollment agreements.

(b) The Seller has made available to the Purchaser a correct and complete copy
of each written Material Agreement (as amended to the date hereof). Each of the
Material Agreements is in full force and effect and constitutes a valid and
binding obligation of Holdings

 

- 33 -



--------------------------------------------------------------------------------

or its Subsidiaries and, to the Knowledge of Holdings, the other party thereto.
Holdings and its Subsidiaries are not and, to the Knowledge of Holdings, each of
the other parties thereto are not, in breach or default thereunder, and no event
has occurred and no condition or state of facts exists which, with the passage
of time or the giving of notice or both, would constitute such a default or
breach by Holdings or its Subsidiaries or, to the Knowledge of Holdings, by any
such other party.

(c) The Original Stock Purchase Agreement is in full force and effect and
constitutes a valid and binding obligation of Penn Foster, except as may be
limited by bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization and other Laws affecting the enforcement of creditors’ rights
generally and by general principles of equity. The Seller has made available to
the Purchaser a correct and complete copy of the Original Stock Purchase
Agreement. Penn Foster is a Buyer Indemnified Party (as defined in the Original
Stock Purchase Agreement) pursuant to (i) Section 6.2(a) of the Original Stock
Purchase Agreement with respect to the breach of any representation or warranty
made by Sellers and/or Thomson Parent (as such terms are defined in the Original
Stock Purchase Agreement) contained in Section 2.8 of the Original Stock
Purchase Agreement and (ii) Section 6.2(b) of the Original Stock Purchase
Agreement with respect to the breach of any agreement and/or covenant by Sellers
and/or Thomson Parent (as such terms are defined in the Original Stock Purchase
Agreement) contained in Section 4.6 of the Original Stock Purchase Agreement.
The foregoing rights of Penn Foster as a Buyer Indemnified Party (as defined in
the Original Stock Purchase Agreement) under the Original Stock Purchase
Agreement will inure to the benefit of Penn Foster immediately after giving
effect to the Contemplated Transactions.

8.19 Compliance with Law. The Business is being conducted in all material
respects in accordance with all applicable laws, regulations and other
requirements of all Governmental Bodies (including without limitation, those
laws relating to human health) or Educational Bodies (collectively, “Laws”)
applicable to its business, properties, assets and operations.

This Section 8.19 does not relate to any matter that is the subject of a
separate representation and warranty contained in Sections 8.5, 8.6(e) 8.10,
8.13, 8.15, 8.16, 8.17, 8.20, 8.21 and 8.25 only.

8.20 Permits. All Educational Permits and material Permits are listed on
Schedule 8.20. Holdings and its Subsidiaries own, hold, lawfully use or possess
in the operation of the Business all Permits and Educational Permits that are
required under applicable Laws to entitle them to own, lease, operate and use
their assets and to carry on and conduct the Business in all material respects
as currently conducted by them and as conducted by them in the past twelve
months. None of Holdings, its Subsidiaries or the Institutions are in default or
violation of any term, condition or provision of any material Permit or
Educational Permit to which it is a party, nor has Holdings or any of its
Subsidiaries or the Institutions received any written notice of any claim of
default or violation in respect of any such material Permits and Educational
Permits. To the Knowledge of Holdings, there is no Proceeding pending or
threatened in writing that could reasonably be expected to result in loss of any
Educational Permit on Schedule 8.20.

 

- 34 -



--------------------------------------------------------------------------------

This Section 8.20 does not relate to any matter that is the subject of a
separate representation and warranty contained in Sections 8.5(a), 8.6(e), 8.10,
8.13, 8.15, 8.16, 8.17, 8.19, 8.21 and 8.25 only.

8.21 Environmental.

The Owned Real Property and all properties currently leased by Holdings or its
Subsidiaries pursuant to the Leases, and their existing uses, comply in all
material respects with all Environmental Laws, and the operations of Holdings
and its Subsidiaries comply in all material respects with all Environmental
Laws. To the Knowledge of Holdings, all properties previously owned or leased,
and their uses and the operations of Holdings and its Subsidiaries thereon,
complied in all material respects with all Environmental Laws during the period
of such ownership or lease. There is no condition on any currently owned or
leased property or, to the Knowledge of Holdings or its Subsidiaries, on any
previously owned or leased property which is in material violation of or would
require material Remediation under any applicable Environmental Law. Neither
Holdings nor any Subsidiary of Holdings has received any written communication
from or on behalf of any Governmental Body or other third party that any such
condition or violation exists. Holdings and its Subsidiaries own, hold, lawfully
use or possess and are in material compliance with all material Permits required
under any Environmental Law necessary to conduct the Business as currently
conducted. There are no Proceedings or orders of any court or Governmental Body
pending or, to the Knowledge of Holdings, threatened by or against Holdings or
its Subsidiaries under Environmental Law or relating to Hazardous Materials.

8.22 Transactions with Affiliates. No director or officer of Holdings or any of
its Subsidiaries (a) owns, directly or indirectly, any interest in (excepting
not more than 1% stock holdings for investment purposes in securities of
publicly held and traded companies) or is an officer, director, employee or
consultant of, any Person which is a competitor, lessor, lessee, customer or
supplier of Holdings or any of its Subsidiaries; (b) owns, directly or
indirectly, in whole or in part, any tangible or intangible property which
Holdings and its Subsidiaries is using or the use of which is necessary for its
business or (c) has any cause of action or other claim whatsoever against, or
owes any amount to, Holdings or its Subsidiaries except for claims in the
ordinary course of business, such as for accrued vacation pay, accrued benefits
under Benefit Plans and similar matters and agreements.

8.23 No Brokers or Finders. Holdings has engaged Signal Hill Capital Group in
connection with the Contemplated Transactions and acknowledges that any fees and
expenses payable to Signal Hill Capital Group shall be payable by the Seller.
Other than Signal Hill Capital Group, neither the Seller, Holdings nor any of
its Subsidiaries has employed any broker or finder or incurred any liability for
any brokerage or finder’s fee or commissions or similar payment in connection
with any of the Contemplated Transactions.

8.24 Insurance Policies. Schedule 8.24 lists all insurance policies (the
“Insurance Policies”) of any kind or nature, including policies of fire, title,
casualty, liability (including environmental liability), burglary, fidelity,
worker’s compensation, life and other forms of insurance maintained as of the
date of this Agreement by or on behalf of Holdings and its Subsidiaries,
indicating the type of coverage, name of insured, name of insurance carrier or

 

- 35 -



--------------------------------------------------------------------------------

underwriter, premium thereon, policy limits and expiration date of each policy.
The Insurance Policies are currently in force and effect. None of the Insurance
Policies will be terminated or cease to have effect as a result of the
Contemplated Transactions.

8.25 Certain Business Practices. Holdings and its Subsidiaries and each
director, officer, employee and agent of Holdings and its Subsidiaries acting on
behalf of Holdings and its Subsidiaries, is in compliance in all material
respects with (a) applicable Laws relating to illegal payments and bribes,
(b) applicable Laws relating to illegal political contributions, and (c) the
Foreign Corrupt Practices Act of 1977, as amended, or the regulations
promulgated thereunder, or any similar Laws.

 

  9. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.

The Purchaser hereby represents and warrants to the Seller that the
representations and warranties contained in this Article 9 are true and correct
as of the date of this Agreement and as of the Closing Date (except such
representations and warranties that are made only as of a specified date, which
are true and correct only as of such specified date), except as set forth in a
Schedule corresponding in number to the applicable Section of this Article 9:

9.1 Organization and Good Standing. The Purchaser is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware. The Purchaser is a “non-Canadian” as such term is defined in the
Investment Canada Act.

9.2 Authority Relative to Agreement; Compliance with Other Instruments; Absence
of Conflict. The Purchaser has all requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement and each
agreement, document or instrument required to be delivered by it hereby or in
connection herewith (collectively, the “Purchaser Documents”). The execution,
delivery and performance by the Purchaser of each of the Purchaser Documents,
and the consummation by the Purchaser of the Contemplated Transactions have been
duly authorized by all necessary corporate action on the part of the Purchaser
and do not constitute or result in a breach or violation of or default under the
Organizational Documents of the Purchaser. The execution, delivery and
performance by the Purchaser of each of the Purchaser Documents, and the
consummation by the Purchaser of the Contemplated Transactions (a) do not
require the consent, waiver, approval, permit, license or authorization of, or
any declaration or filing with, any Person, other Governmental Body or
Educational Body, except for compliance with the applicable requirements of the
Investment Canada Act and the HSR Act, (b) do not violate any provision of Law
applicable to the Purchaser, and (c) do not (with or without the giving of
notice or the passage of time or both) conflict with or result in a breach or
termination of, or constitute a default or give rise to a right of termination
or acceleration under, or result in the creation of any Encumbrance upon any of
the properties or assets of the Purchaser pursuant to any mortgage, deed of
trust, indenture or other agreement or instrument or any order, judgment,
decree, statute, regulation or any other restriction of any kind or character to
which the Purchaser is a party or by which any of its assets or properties may
be bound.

 

- 36 -



--------------------------------------------------------------------------------

9.3 Effect of Agreement. This Agreement and each other Purchaser Document have
been duly executed and delivered by the Purchaser. This Agreement and each such
other Purchaser Document constitute legal and valid obligations of the Purchaser
enforceable against it in accordance with their terms, except to the extent that
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization and other Laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

9.4 Litigation. There is no legal, administrative, arbitral or other Proceeding
by or before any Person pending or, to the knowledge of the Purchaser,
threatened against the Purchaser, nor to the knowledge of the Purchaser is there
any pending investigation by any Governmental Body or Educational Body, which
would reasonably be expected to give any third party the right to enjoin or
rescind the Contemplated Transactions or otherwise prevent the Purchaser from
complying with the terms and provisions of this Agreement.

9.5 No Brokers or Finders. The Purchaser has not, and its officers, directors or
employees have not, employed any broker or finder or incurred any liability for
any brokerage or finder’s fee or commissions or similar payment in connection
with any of the Contemplated Transactions.

9.6 Solvency. Immediately after giving effect to the Contemplated Transactions,
Holdings (or its successor, if Holdings is merged into the Purchaser or a
related entity in connection with the financing of the Contemplated
Transactions) will not (i) be insolvent (either because its financial condition
is such that the sum of its debts is greater than the fair value of its assets
or because the fair salable value of its assets is less than the amount required
to pay its probable liability on its existing debts as they mature), (ii) have
unreasonably small capital with which to engage in its business or (iii) have
incurred debts beyond its ability to pay as they become due.

9.7 Financing.

(a) True and complete copies of the Commitment Letters have been provided to
Holdings, which, assuming the closing of the financing transactions contemplated
thereby, provide the Purchaser sufficient funds to provide the full amount of
cash equity and debt proceeds required to consummate the Contemplated
Transactions and to pay related fees and expenses (the “Financing”). As of the
date of this Agreement, the Commitment Letters, in the form so delivered, are
valid and in full force and effect, and the Purchaser has no reason to believe
that the Financing contemplated by such Commitment Letters will not be
available. As of the date of this Agreement, no event has occurred which, with
or without notice, lapse of time or both, would constitute a default of the
Purchaser under the Commitment Letters. The Purchaser has fully paid any and all
commitment fees or other fees required by the Commitment Letters to be paid as
of the date hereof. Except as set forth in the Commitment Letters, there are no
conditions precedent to the obligations of the lenders party to the Debt
Financing Commitment Letter and the equity investors party to the Equity
Financing Commitment Letters to provide the Financing contemplated by the
Commitment Letters or that would permit the lenders party to the Debt Financing
Commitment Letter and the equity investors party to the Equity Financing
Commitment Letters to reduce the total amount of such Financing. Assuming the
receipt of the proceeds contemplated under the Commitment Letters, the Purchaser
has, or

 

- 37 -



--------------------------------------------------------------------------------

shall have at the Closing, sufficient immediately available funds to pay, in
cash, all of the consideration payable to the Seller as required by this
Agreement, and to make all other necessary payments in connection with the
purchase of the Shares and to pay all related fees and expenses.

(b) The Purchaser acknowledges and agrees that Holdings, its Subsidiaries and
their Affiliates and employees of Holdings, its Subsidiaries and their
Affiliates have no responsibility for any financing that the Purchaser may raise
in connection with the transactions contemplated hereby. Any rating agency
presentations, offering documents, private placement memoranda, bank information
memoranda, prospectuses and similar documents prepared by or on behalf of the
Purchaser or any of its Affiliates, or the Purchaser’s financing sources, in
connection with the Purchaser’s financing activities in connection with the
transactions contemplated hereby (collectively, “Offering Materials”) which
include any information provided by or on behalf of Holdings, its Subsidiaries
and their Affiliates shall include a conspicuous disclaimer to the effect that
Holdings, its Subsidiaries and their Affiliates and employees of Holdings, its
Subsidiaries and their Affiliates have no responsibility for the content of such
Offering Materials and disclaim all responsibility therefor and shall further
include a disclaimer with respect to Holdings, its Subsidiaries and their
Affiliates and employees of Holdings, its Subsidiaries and their Affiliates in
any oral disclosure with respect to such financing activities.

 

  10. FURTHER AGREEMENTS OF THE PARTIES.

10.1 Expenses. Except as otherwise specifically provided herein, the Purchaser
and the Seller shall bear their own respective expenses (including without
limitation, fees and disbursements of their respective advisors and consultants)
incurred in connection with all obligations required to be performed by each of
them under this Agreement.

10.2 Access Prior to the Closing.

(a) Between the date of this Agreement and the Closing Date, Holdings shall,
with appropriate notice from the Purchaser and during normal business hours and
for purposes of this Agreement (i) give the Purchaser and its authorized
representatives full and complete access to all properties, facilities and
offices of Holdings and its Subsidiaries and to the books and records of
Holdings and its Subsidiaries, (ii) permit the Purchaser to make inspections
thereof, and (iii) furnish the Purchaser with such financial information and
other information with respect to the business and properties of Holdings and
its Subsidiaries (other than proprietary data and processes) as may be
reasonably requested by the Purchaser, all in accordance with prior arrangements
to be made between the Purchaser and the Seller and in a manner which shall to
the maximum extent practicable minimize disruptions to Holdings’ and its
Subsidiaries’ business and operations. Between the date of this Agreement and
the Closing Date, the parties agree to communicate with employees, customers and
suppliers of Holdings and its Subsidiaries, in form and substance as is mutually
satisfactory to the Seller and the Purchaser with respect to the Contemplated
Transactions and the Business to the extent reasonably necessary to preserve the
benefits of the Contemplated Transactions and the Business for the Purchaser,
provided, that except as and in the manner specifically agreed to in writing by
the Seller, the Purchaser shall not, and shall not permit its representatives,
consultants and agents to (i) communicate with

 

- 38 -



--------------------------------------------------------------------------------

customers or suppliers of Holdings and its Subsidiaries with respect to the
Contemplated Transactions or the Business or (ii) conduct any environmental
testing or other on-site environmental survey or investigation with respect to
Holdings and its Subsidiaries.

(b) Between the date of this Agreement and the Closing Date, the Purchaser shall
hold and shall cause its officers, directors, employees, representatives,
consultants and advisors to hold in strict confidence, unless compelled to
disclose by judicial or administrative process or, in the opinion of its
counsel, by other requirements of Law, all documents and information furnished
to the Purchaser by the Seller or Holdings and its Subsidiaries or their
respective representatives in connection with the Contemplated Transactions and
will not use such information, including any Personal Information, except for
purposes of the Contemplated Transactions, or release or disclose such
information to any other Person, except its auditors, attorneys, financial
advisors and other consultants, agents and advisors in connection with the
consummation of the Contemplated Transactions unless compelled to disclose by
judicial or administrative process or, in the opinion of its counsel, by other
requirements of Law. If the Closing does not occur (i) such confidence shall be
maintained by the Purchaser, and the Purchaser shall cause such other persons to
maintain such confidence, except to the extent such information comes into the
public domain through no fault of the Purchaser or any Person to whom the
Purchaser released or disclosed such information and (ii) the Purchaser shall
destroy any written materials it has received from the Seller, Holdings and its
Subsidiaries or their respective representatives, together with all copies
thereof and any notes, extracts or computer models based upon or incorporating
any such documents or information and shall certify such destruction in a
written certificate given by an officer of the Purchaser. Notwithstanding the
foregoing, the Confidentiality Agreement dated June 24, 2009 by and between
Signal Hill Capital Group and the Purchaser shall continue in accordance with
its terms until consummation of the Closing hereunder occurs (whereupon it shall
terminate).

10.3 Public Disclosure or Communications. Between the date of this Agreement and
the Closing Date, except to the extent required by Law:

(a) Neither the Purchaser nor the Seller shall issue any press release or public
announcement of any kind concerning the Contemplated Transactions without the
consent of the other; and in the event any such public announcement, release or
disclosure is required by Law, the parties will consult prior to the making
thereof and use their reasonable best efforts to agree upon a mutually
satisfactory text; and

(b) The Purchaser shall not engage in any substantive communication with any
Governmental Body (except with respect to the required notifications under the
HSR Act and the Investment Canada Act) or Educational Body with respect to
Holdings, its Subsidiaries, the Institutions, the Seller, this Agreement or the
Contemplated Transactions without the prior written consent of the Seller, which
consent may not be unreasonably withheld.

10.4 Conduct of Business of Holdings and its Subsidiaries Prior to the Closing.
Except as contemplated by this Agreement, between the date of this Agreement and
the Closing Date, Holdings shall, and shall cause its Subsidiaries to, conduct
their business in the ordinary course, in compliance, in all material respects,
with all applicable Laws and use reasonable best efforts to preserve
substantially intact their business organizations, keep available the services
of

 

- 39 -



--------------------------------------------------------------------------------

their present officers and employees and preserve in all material respects their
present business relationships and goodwill. In addition, except as otherwise
expressly provided in this Agreement, between the date of this Agreement and the
Closing Date, neither Holdings nor any of its Subsidiaries shall:

(a) amend its Organizational Documents;

(b) issue, sell or otherwise dispose of any of its capital stock, or create or
suffer to be created any Encumbrance thereon, or reclassify, split up or
otherwise change any of its capital stock, or grant or enter into any options,
covenants or calls or other rights to purchase or convert any obligation into
any of its capital stock;

(c) declare or pay any dividend or make any other payment or distribution in
respect of its capital stock, except for distributions from a Subsidiary of
Holdings to Holdings or another Subsidiary of Holdings;

(d) organize any Subsidiary or acquire any capital stock of any Person or any
equity or ownership interest in any business (other than portfolio investments
in marketable securities);

(e) make or grant any increases in salaries, bonuses or other remuneration to
employees of Holdings or its Subsidiaries;

(f) enter into any employment, severance or special bonus agreement or
arrangement with any employee, or amend any existing such agreement or
arrangement other than, in each case, sale bonuses or similar payments to be
paid or otherwise borne by the Seller;

(g) sell, assign, transfer, convey, lease, pledge, encumber or otherwise dispose
of or agree to sell, assign, transfer, convey, lease, pledge, encumber or
otherwise dispose of any material portion of its assets or properties (expressly
including any Scheduled Intellectual Property and Owned Real Property) except
solely with respect to assets or properties that are not Scheduled Intellectual
Property, for fair consideration or in the ordinary course of business;

(h) cancel any debts or affirmatively waive any claims or rights of substantial
value, except for cancellations made or waivers granted in the ordinary course
of business, which, in the aggregate, are not material;

(i) lend money to any Person, or incur or guarantee any indebtedness in excess
of $100,000 (except for trade payables incurred in the ordinary course of
business)

(j) make any commitment for the purchase or real property, capital expenditures
or capital additions or improvements under which payment or expenditure
obligations exceeding $100,000 in the aggregate will remain outstanding as of
the Closing Date;

(k) adopt or change any accounting method or period (except as required by
GAAP);

(l) commence, compromise or settle any litigation;

 

- 40 -



--------------------------------------------------------------------------------

(m) make or change any material Tax election, file any amended Tax Returns,
compromise or settle any material Tax liability or claim for refund or consent
to any waiver or extension of the limitations period applicable to any Taxes or
Tax Returns, unless it has been consented to in writing by the Purchaser within
a reasonable period of time;

(n) in any other manner, modify, change or otherwise alter the fundamental
nature of its business as presently conducted; or

(o) agree or commit to take any of the actions described in clauses (a) through
(n) of this Section 10.4.

10.5 HSR Act. The Purchaser and the Seller shall: (i) make an appropriate filing
of a Notification and Report Form pursuant to the HSR Act in connection with
this Agreement and the Contemplated Transactions as promptly as practicable, but
no later than three (3) Business Days after the date hereof, and supply as
promptly as practicable any additional information and documentary material that
may be requested pursuant to the HSR Act; (ii) take all actions reasonably
necessary, proper or advisable to cause the expiration or termination of the
applicable waiting periods under the HSR Act as promptly as practicable; and
(iii) subject to applicable Laws relating to access to and the exchange of
information, use reasonable best efforts to cooperate with each other in
connection with any filing or submission and in connection with any
investigation or other inquiry under or the HSR Act. The Purchaser is
exclusively responsible for all filing fees in connection with the filings to be
made under the HSR Act.

10.6 Investment Canada Approval. The Purchaser shall make an appropriate filing
under the Investment Canada Act in connection with this Agreement and the
Contemplated Transactions as promptly as practicable, but no later than three
(3) Business Days after the date hereof, and use its reasonable best efforts to
obtain the Investment Canada Approval and supply as promptly as practicable any
additional information and documentary material that may be requested pursuant
to the Investment Canada Act. The Purchaser is exclusively responsible for all
filing fees in connection with the filings to be made under the Investment
Canada Act.

10.7 Regulatory Matters.

(a) In addition to filings required by the HSR Act and the Investment Canada
Act, each of the Seller and the Purchaser shall, and the Seller and Holdings
shall cause their Subsidiaries to, (a) file with applicable Governmental Bodies
the applications and related documents required to be filed by them (and
prosecute diligently any related proceedings) in order to consummate the
Contemplated Transactions and (b) cooperate with the other party as may
reasonably be requested in connection with the foregoing.

(b) In satisfaction of their respective obligations under Sections 10.6 and 10.7
hereto, the Purchaser and the Seller will not take any action that will have the
effect of delaying, impairing or impeding the receipt of any required approvals
and shall promptly respond to any requests for additional information from any
Governmental Body. The Purchaser and the Seller shall cooperate and furnish to
each other all information required for any application or other filing to any
Governmental Body under the rules and regulations of any applicable Law in

 

- 41 -



--------------------------------------------------------------------------------

connection with the Contemplated Transactions. Notwithstanding the foregoing,
nothing herein shall require the Purchaser, in connection with the receipt of
any regulatory approval, to agree to sell, divest, hold separate, or license any
assets or business or agree to restrict any business conducted by or proposed to
be conducted by the Purchaser, Holdings, or any of their respective Subsidiaries
(other than the Customary Conditions), or to litigate or formally contest any
proceedings relating to any regulatory approval process in connection with the
Contemplated Transactions.

(c) In satisfaction of their respective obligations under Sections 10.5, 10.6
and 10.7 hereto, the parties will promptly notify each other of any written or
oral communication to the other party from, and permit each other to review in
advance any communication intended to be given to, any Governmental Body
relating to any filing, investigation, or inquiry. The Purchaser and the Seller
agree to consult with the other in advance of, and further agree not to
participate in or to permit their Affiliates or counsel to participate, in any
substantive meeting or discussion, oral or written, with any Governmental Body
in respect of any filings, investigation or inquiry concerning the review,
clearance or approval of the Contemplated Transactions under (i) the HSR Act,
(ii) the Investment Canada Act or (iii) any other applicable domestic or foreign
Law unless it consults with the other party in advance and, to the extent
permitted by such Governmental Body, gives the other party or its counsel the
opportunity to attend and participate in such meeting or discussion.

10.8 Educational Matters.

(a) Prior to the Closing, the Seller and Holdings will use their reasonable best
efforts to prepare all documentation and make all submissions reasonably
necessary in order to make and obtain the Educational Pre-Closing Notifications
and Consents. In connection therewith, the Purchaser shall, upon request,
promptly provide in writing to the Seller such information concerning the
Purchaser necessary to make and obtain the Educational Pre-Closing Notifications
and Consents. The Seller shall provide such notifications and applications for
consent with respect to such Educational Pre-Closing Notifications and Consents
to the Purchaser for review, comment and approval prior to making and obtaining
the Educational Pre-Closing Notifications and Consents and the Purchaser agrees
not to unreasonably withhold, condition or delay its approval of such
notifications and applications. The Purchaser shall participate with the Seller
in all meetings, telephone calls and discussions with any Educational Body or
Governmental Body in order to make and obtain the Educational Pre-Closing
Notifications and Consents, unless the Seller otherwise agrees with the
Purchaser in writing to the contrary in advance of such participation. The
Purchaser shall not introduce any strategies and/or issues not previously agreed
to by both the Purchaser and the Seller with any Educational Body or
Governmental Body which relate to the making and obtaining of such Educational
Pre-Closing Notifications and Consents. The Seller and the Purchaser shall
provide each other with all written communications or notices and summaries of
any oral communications each party may receive to the extent the other party did
not receive such communication from any Educational Body or Governmental Body
which relate to the Educational Pre-Closing Notifications and Consents within
three (3) Business Days of its receipt thereof.

 

- 42 -



--------------------------------------------------------------------------------

(b) After the Closing, the Purchaser shall use its reasonable best efforts to
make and obtain the Educational Post-Closing Notifications and Consents and
prepare all related documentation.

10.9 Tax Matters.

(a) Filing of Tax Returns; Payment of Taxes.

(i) The Seller shall prepare and file (or cause to be prepared and filed) all
Tax Returns that are required to be filed (x) after the Closing Date with
respect to any Tax period ending on the Closing Date (“Final Year Tax Returns”)
or (y) prior to the Closing Date (“Unfiled Prior Year Tax Returns”) and shall
pay all Taxes due with respect to such Tax Returns. Such Tax Returns, shall be
prepared on a basis consistent with past practices except to the extent
otherwise required by applicable Laws; provided, that the Seller shall provide
the Purchaser with draft Final Year Tax Returns and Unfiled Prior Year Tax
Returns at least thirty (30) days prior to the due date for filing such Tax
Returns for the Purchaser’s review and comment. If Holdings or one of its
Subsidiaries has overpaid any Taxes with respect to such Unfiled Prior Year Tax
Returns or Final Year Tax Returns, Holdings or such Subsidiary, as the case may
be, shall designate that such overpayment shall be refunded to it and Holdings
or such Subsidiary, as the case may be, shall pay the amount of such overpayment
to the Seller within three (3) Business Days after Holdings or such Subsidiary,
as the case may be, has received a refund of such overpayment from the Taxing
Authority.

(ii) The Purchaser shall prepare or cause to be prepared, and shall file or
cause to be filed, all Tax Returns required to be filed for or with respect to
Holdings and each of its Subsidiaries for all Tax Periods ending after the
Closing Date and shall pay all Taxes due with respect to such Tax Returns;
provided, that the Purchaser shall provide the Seller with draft Tax Returns for
Holdings or its Subsidiaries required to be filed for any Straddle Period
(“Straddle Period Tax Returns”) relating to the Pre-Closing Tax Period at least
thirty (30) days prior to the due date for filing such Straddle Period Tax
Returns for the Seller’s review and comment. The Seller shall pay to Purchaser
the amount due with respect to any Straddle Period Tax Returns relating to the
Pre-Closing Tax Period, not later than ten (10) Business Days prior to the
applicable due date for such Taxes. If the Seller objects to any amount owed on
any such Straddle Period Tax Return with respect to a Pre-Closing Tax Period,
the Seller shall, as promptly as practicable, notify Purchaser in writing that
it so objects, specifying with particularity any such objection and stating the
specific factual or legal basis for any such objection. If a notice of objection
shall be duly delivered, the Seller and the Purchaser shall negotiate in good
faith to resolve their disagreement. If the Seller and the Purchaser have not
resolved their disagreement within fifteen (15) Business Days after receipt by
the Purchaser of such notice, they shall refer the matter for resolution to the
Independent Accountant, the decision of which shall be binding on the Purchaser,
the Seller, Holdings and its Subsidiaries. The costs, fees and expenses of the
Independent Accountant shall be borne by (i) the Seller if the net resolution of
the disputed items favors the Purchaser, (ii) the Purchaser if the net
resolution of the disputed items favors the Seller and (iii) otherwise equally
by the Purchaser, on the one hand, and the Seller on the other hand. If the
Independent Accountant is unable to make a determination with respect to any
disputed item prior to the due date (including extensions) for filing of the Tax
Return in question, the Purchaser may file such Tax Return. Notwithstanding

 

- 43 -



--------------------------------------------------------------------------------

the filing of such Tax Return, the Independent Accountant shall make a
determination with respect to any disputed issue and appropriate adjustments
shall be made to reflect such determination not later than ten (10) Business
Days after such decision has been rendered.

(b) Apportionment of Taxes. The Seller shall be liable for and shall pay all
Taxes of Holdings and each of its Subsidiaries imposed with respect to, incurred
in or attributable to any Pre-Closing Tax Period. The Purchaser shall be liable
for and shall pay all Taxes of Holdings and each of its Subsidiaries imposed
with respect to, incurred in or attributable to any Post-Closing Tax Period. All
Taxes of Holdings and each of its Subsidiaries other than Transfer Taxes or
Taxes based upon or related to income or receipts, which includes (but does not
end on) the Closing Date (a “Straddle Period”), shall be apportioned between the
Seller and the Purchaser based upon the number of days in the taxable period
before and after the Closing Date and the amounts set forth in the current Tax
bills. Taxes based on income or receipts of Holdings or any of its Subsidiaries
shall be allocated between the Seller and the Purchaser based on an interim
closing of the books as of the end of the day on the Closing Date. The Seller
shall be liable for Taxes of Holdings and its Subsidiaries that are attributable
to the portion of the Straddle Period ending on and including the Closing Date
and the Purchaser shall be liable for Taxes of Holdings and each of its
Subsidiaries that are attributable to the portion of the Straddle Period
beginning on the day following the Closing Date. The Purchaser and the Seller
hereby agree that the Tax year of Holdings and Penn Foster shall terminate for
U.S. federal income Tax purposes at the end of the day on the Closing Date under
Treasury Regulations Section 1.1502-76(b)(1)(ii)(A)(1) (and for U.S. state and
local income Tax purposes under any corresponding provisions of U.S. state or
local Tax Law) as a result of the acquisition of the Shares, with items of
income, gain, loss and deduction allocated in accordance with the provisions of
Treasury Regulations Section 1.1502-76. The Purchaser and Seller agree to cause
the Subsidiaries that are resident of Canada for purposes of the Income Tax Act
(Canada) (“Canadian Subsidiaries”) to make such elections under the Income Tax
Act (Canada) and all other applicable Canadian Tax Law in their Tax Returns for
the Tax year ending upon the Closing Date, such that Purchaser’s acquisition of
control of the Canadian Subsidiaries occurs at the end of the day on the Closing
Date.

(c) Tax Benefit Items. To the extent permissible under applicable Law, Holdings
and its Subsidiaries shall deduct all Tax Benefit Items on their Income Tax
Returns for the applicable Post-Closing Tax Periods and shall pay to the Seller
the amount of the Tax benefits actually realized by Holdings or any of its
Subsidiaries from the Tax Benefit Items when realized by the Purchaser in
accordance with Section 10.9(d)(iv).

(d) Loss Carry-Backs.

(i) If Holdings or one of its Subsidiaries is unable to utilize any deductions
related to Pre-Closing Tax Periods on its Final Year Tax Returns (or, to the
extent applicable, Straddle Period Tax Returns relating to the Pre-Closing Tax
Period) due to the lack of sufficient taxable income, it shall carry back any
losses reflected on the applicable Final Year Tax Return or Straddle Period Tax
Return to prior taxable years to the extent permitted by applicable Law. Such
carry-backs shall be made as promptly as reasonably practicable and as permitted
under applicable Law (using any available short-form or accelerated procedures)
and Holdings or its Subsidiary shall pay to the Seller the amount of the Tax
refund received to which it would be entitled in accordance with
Section 10.9(a)(i) or 10.9(b), as applicable.

 

- 44 -



--------------------------------------------------------------------------------

(ii) To the extent Holdings or one of its Subsidiaries is unable to carry back
any losses (including without limitation, any losses resulting from the payment
of the Employee Sale Bonuses) in accordance with Section 10.9(d)(i), it shall
carry them forward to future taxable years and the Purchaser shall pay or cause
Holdings or one of its Subsidiaries to remit to the Seller within five
(5) Business Days after the filing of the Tax Return for applicable Post-Closing
Tax Period, the amount of the Tax benefits actually realized as a result of the
losses allowed to be carried forward.

(iii) Upon a Final Determination that a carry-back or carry-forward for which
Holdings or one of its Subsidiaries has paid the Seller pursuant to
Section 10.9(d)(i) or (ii) is disallowed in whole or in part, the Seller shall
promptly repay to the Purchaser all or the appropriate portion of the amount so
paid to the Seller, together with interest at the federal underpayment of tax
rate of interest and any applicable penalties.

(iv) For purposes of this Section 10.9, the amount of the benefit attributable
to loss carry-forwards or deductions of Tax Benefit Items will be based upon the
difference between net Income Taxes actually paid and the net Income Taxes that
would have been paid without the benefit of the loss carry-forwards or Tax
Benefit Items. Such calculation shall take into account the cross-deductibility
of federal, state and local Income Taxes as well as any Income Tax detriment
including, without limitation, increase in Tax liability resulting from the
receipt of any state or local Income Tax refunds. The Purchaser shall provide
the Seller with copies of all calculations of actual Tax savings attributable to
loss carry-forwards or deductions of Tax Benefit Items reasonably requested by
the Seller to the extent such calculations relate solely to the determination of
the foregoing.

(e) Tax Contests. The Purchaser shall inform the Seller of the commencement
subsequent to the Closing Date of any audit, examination or proceeding (“Tax
Contest”) relating to a Pre-Closing Tax Period for which the Purchaser may be
entitled to indemnity from the Seller for Taxes hereunder, and the Seller shall
be entitled to control and conduct those aspects of any such Tax Contest. With
respect to a Tax Contest that the Seller is entitled to control, the Seller
shall have the right to determine, in its sole discretion, such matters
including without limitation: (i) the forum, administrative or judicial, in
which to contest any proposed adjustment, (ii) the attorney and/or accountant to
represent Holdings and/or its Subsidiaries in the Tax Contest, (iii) whether or
not to appeal any decision of any administrative or judicial body, and
(iv) whether to settle any such Tax Contest; provided, that the Seller shall not
enter into any settlement of any Tax Contest or otherwise compromise any Tax
issue in connection with a Tax Contest to the extent such matters could
reasonably be expected to adversely impact the Purchaser, Holdings or its
Subsidiaries in a Post-Closing Tax Period, without the prior written consent of
the Purchaser (which consent shall not be unreasonably delayed, withheld or
conditioned). The Purchaser, Holdings or any of its Subsidiaries, as applicable,
shall deliver to the Seller any power of attorney reasonably required to allow
the Seller and its counsel to represent Holdings or any of its Subsidiaries in
connection with the Tax Contest and shall cause Holdings and its Subsidiaries to
cooperate fully with the Seller and its counsel. Except as otherwise provided in
this Section 10.9(e), the Purchaser shall have the right

 

- 45 -



--------------------------------------------------------------------------------

to control any Tax Contest, and resolve and defend against any assessment for
additional Taxes, notice of Tax deficiency or other adjustment of Taxes of
Holdings or any of its Subsidiaries for all taxable periods; provided, that the
Purchaser shall not enter into any settlement of any Tax Contest or otherwise
compromise any Tax issue in connection with a Tax Contest that relates to a
Pre-Closing Tax Period or otherwise adversely affects or could reasonably be
expected to adversely affect, the Tax liability of the Sellers without the prior
written consent of the Seller (which consent shall not be unreasonably delayed,
withheld or conditioned).

(f) Elections, Amended Returns, Etc. Unless required by Law, without the prior
written consent of the Seller (which consent shall not be unreasonably delayed,
withheld or conditioned), none of the Purchaser, Holdings, any Subsidiary of
Holdings or any Affiliate of the Purchaser shall (i) make any election,
(ii) change the tax treatment of any item on (x) a Tax Return filed after the
Closing Date with respect to a Pre-Closing Tax Period or (y) a Straddle Period
Tax Return, as compared to the treatment of such item on a Tax Return filed by
Holdings or one of its Subsidiaries prior to the Closing Date or (iii) file any
amended Tax Return or propose or agree to any adjustment of any item with the
IRS or any other Taxing Authority with respect to any tax period ending on or
before the Closing Date or after the Closing Date with respect to a Straddle
Period Tax Return, in each case of clauses (i) through (iii), that has the
effect of increasing the Seller’s liability for any Taxes, reducing any Tax
benefit of the Seller or increasing the indemnification obligations of the
Seller.

(g) Election under Section 338 of the Code. The Purchaser shall not make, and
shall not cause any of its Affiliates to make, any elections under Section 338
of the Code with respect to Holdings or any of its Subsidiaries.

(h) Cooperation on Tax Returns and Tax Proceedings. The Seller and the Purchaser
agree to reasonably cooperate with each other and shall furnish or cause to be
furnished to each other, upon request, as promptly as practicable, such
information (including access to books and records) and assistance relating to
Holdings and its Subsidiaries as is reasonably requested in connection with the
filing of any Tax Returns and any audit, litigation or other proceeding with
respect to Taxes, and shall retain, or shall cause to be retained, for the
appropriate period, any records or information that may be relevant to any such
Tax Return, audit, litigation or other Proceeding.

(i) Transfer and Similar Taxes. All real property transfer or gains taxes, other
transfer, documentary, sales, use, registration, stamp and similar Taxes and
fees incurred in connection with this Agreement (“Transfer Taxes”) shall be
borne 50% by the Seller and 50% by the Purchaser. The Seller and the Purchaser
shall cooperate in the filing of all necessary Tax Returns and other
documentation with respect to all such Taxes and fees.

10.10 Guaranty and Surety Obligations. Schedule 10.10 sets forth a true and
correct list of all “Scheduled Guarantees”. The Purchaser shall, as soon as
practicable after the Closing Date, use its reasonable best efforts to obtain at
its own cost and expense the full release of any and all parties liable,
directly or indirectly, under any Scheduled Guarantee; provided, that with
respect to any Guarantee or other similar obligation not set forth on
Schedule 10.10, the Purchaser shall not, and shall cause Holdings and its
Subsidiaries not to, renew or exercise an option to extend any Guarantee and/or
the underlying obligations unless the Purchaser, Holdings

 

- 46 -



--------------------------------------------------------------------------------

and/or its Subsidiaries obtain a full release of the Seller and/or any of its
Affiliates. The Purchaser shall, to the extent the beneficiary or counterparty
under any Scheduled Guarantee refuses to so release all parties under such
Scheduled Guarantee, indemnify, defend and hold harmless the Seller and its
Affiliates against and reimburse the Seller and its Affiliates for any and all
amounts paid, including costs or expenses in connection with such Scheduled
Guarantees, including the Seller’s and its Affiliate’s expenses in maintaining
any such Scheduled Guarantees whether or not such Scheduled Guarantees are drawn
upon or required to be performed, and shall in any event promptly reimburse the
Seller and its Affiliates to the extent any Scheduled Guarantee is called upon
and the Seller or any of its Affiliates makes any payment or is obligated to
reimburse the party issuing the Scheduled Guarantee.

10.11 Access and Cooperation Following the Closing. Following the Closing Date,
consistent with applicable competition Laws governing permissible information
exchanges:

(a) The Purchaser shall, and shall cause Holdings and its Subsidiaries
(including their respective successors and assigns, if any) to, give with
reasonable notice from the Seller and during normal business hours, the Seller
and its authorized representatives access to its books and records (and permit
the Seller and its authorized representatives to make copies thereof) to the
extent relating to the business of Holdings and its Subsidiaries (including
their respective successors and assigns, if any) on or prior to the Closing Date
as the Seller may reasonably request for the review and assessment of the
Closing Date Financial Statements and the Working Capital Adjustment Statement
or the institution or defense of any pending or threatened litigation,
investigation or proceedings, all in accordance with prior arrangements to be
made between the Purchaser and, the Seller and in a manner which shall to the
maximum extent practicable minimize disruptions to Holdings’ and its
Subsidiaries’ business and operations.

(b) The Purchaser shall, and shall cause Holdings and its Subsidiaries
(including their respective successors and assigns, if any) to, with reasonable
notice from the Seller and during normal business hours, make employees
available to the Seller without requiring a subpoena or other legal process, for
reasonable periods of time for the purposes described in Section 10.11(a) above,
as well as for investigation of the institution or defense of any pending or
threatened litigation, investigation or proceeding involving the Seller,
Holdings or any of its Subsidiaries, whether in connection with this Agreement
or the Contemplated Transactions or with operations prior to the Closing Date,
all in accordance with prior arrangements to be made between the Purchaser and
the Seller in a manner which shall to the maximum extent practicable minimize
the disruptions to Holdings’ and its Subsidiaries’ business and operations with
the reasonable out-of-pocket expenses of making such employees available being
reimbursed.

(c) The Purchaser shall cause Holdings and its Subsidiaries (including their
respective successors and assigns, if any) to retain all records and files of
Holdings and its Subsidiaries (including their respective successors and
assigns, if any) for a period of six (6) years after the Closing Date.

 

- 47 -



--------------------------------------------------------------------------------

(d) The Purchaser may take such action as it deems appropriate to separate or
redact information unrelated to Holdings and its Subsidiaries from documents and
other materials made available or delivered pursuant to this Section 10.11. The
Purchaser, Holdings and it Subsidiaries may condition access to documents and
other materials requested pursuant to this Section 10.11 which are confidential
upon the agreement by the Seller in writing (i) not to disclose, and not to
permit their employees, agents or representatives to disclose, such confidential
information to any Person, and (ii) to obtain written confidentiality agreements
from each employee, agent or representative who is given access to such
confidential information.

10.12 Confidentiality. The Seller agrees for a period of two (2) years following
the Closing Date not to disclose or use at any time (and shall cause each of its
Affiliates, advisors, agents and representatives not to use or disclose at any
time) any confidential information concerning the business and affairs of
Holdings and its Subsidiaries except to the Seller’s Affiliates, auditors,
attorneys, financial advisors and any other consultants, agents and advisors in
connection with any post-Closing matters hereunder or related to the acquisition
by the Seller of Holdings and its Subsidiaries or any other matters as to which
the Seller has retained obligations or liabilities hereunder, to the IRS in
connection with tax matters or otherwise as required by Law (the “Confidential
Information”); provided, however, that Confidential Information shall not
include: (i) information now generally known or readily available to the public
or which becomes so known or readily available without the fault of the Seller,
(ii) information that is independently developed by the Seller or its
Affiliates, auditors, attorneys, financial advisors and any other consultants,
agents and advisors following the Closing and (iii) information disclosed in the
ordinary course of business to any members or partners (limited or general) of
any members of the Seller and its Affiliates. The Seller further agrees to use
its reasonable best efforts to safeguard such Confidential Information and to
protect it against disclosure in accordance herewith. In the event the Seller or
any of its respective Affiliates, auditors, attorneys, financial advisors and
any other consultants, agents and advisors is required by Law to disclose any
Confidential Information, the Seller shall promptly notify the Purchaser in
writing, which notification shall include the nature of the legal requirement
and the extent of the required disclosure, and the Seller shall cooperate with
the Purchaser, Holdings and its Subsidiaries to preserve the confidentiality of
such information consistent with applicable Law, at the Purchaser’s sole
expense. Following the Closing, the Purchaser shall not, without the consent of
the individuals to whom the Personal Information relates or as permitted or
required by applicable Law, use or disclose any Personal Information furnished
to the Purchaser hereunder (i) for purposes other than those for which such
Personal Information was collected prior to the Closing and (ii) which does not
relate directly to the carrying on of the Business or to the carrying out of the
Contemplated Transactions.

10.13 Exclusive Dealing. Between the date of this Agreement and the earlier of
the Closing Date and the termination of this Agreement in accordance with
Article 12 hereof, the Seller shall not and shall not permit Holdings or its
Subsidiaries to, directly or indirectly, (i) solicit, initiate, induce,
facilitate or encourage the submission of inquiries, proposals or offers from
any Person relating to any business combination with Holdings or its
Subsidiaries or the sale of a material portion of the assets (other than the
sale of inventory in the ordinary course of business) and/or capital stock of
Holdings or its Subsidiaries (a “Transaction”), (ii) enter into or participate
in any discussions or negotiations, nor initiate any discussions or continue any
discussions initiated by others, regarding any Transaction, or furnish to any
other Person any

 

- 48 -



--------------------------------------------------------------------------------

information with respect to the assets or business of Holdings and its
Subsidiaries for the purposes of pursuing a possible Transaction with any other
party or (iii) otherwise participate in, assist, facilitate, induce or encourage
any effort or attempt by any other Person to do any of the foregoing. Without
limiting the generality of the foregoing, the Seller acknowledges and agrees
that, in the event any investment banker or other advisor or representative of
any of the Seller, Holdings or its Subsidiaries (whether or not purporting to
act on behalf of any of the Seller, Holdings or its Subsidiaries) takes any
action that, if taken by the Seller would constitute a breach of this
Section 10.13 by the Seller, the taking of such action by such investment banker
or other advisor or representative shall be deemed to constitute a breach of
this Section 10.13 by the Seller for purposes of this Agreement.

10.14 Director and Officer Liability and Indemnification.

(a) For a period of six (6) years after the Closing, the Purchaser shall not and
shall not permit Holdings and its Subsidiaries (including their respective
successors and assigns, if any) to amend, repeal or modify any provision in
Holdings’ and its Subsidiaries’ charter documents or bylaws relating to
exculpation or indemnification of former officers and directors (unless required
by Law), it being the intent of the parties that the officers and directors of
Holdings and its Subsidiaries prior to the Closing shall continue to be entitled
to such exculpation and indemnification to the fullest extent permitted under
the Law of its jurisdiction of incorporation.

(b) The Purchaser agrees that Holdings and its Subsidiaries shall, at no cost to
the Seller, convert its current director and officer liability insurance policy
(the “Current D&O Policy”), effective as of the Closing, to a six-year “run-off”
policy for the benefit of the directors and officers of Holdings and its
Subsidiaries prior to the Closing Date (the “Pre-Closing Indemnitees”). The
run-off policy will provide continuing liability coverage, equivalent as to
limits, deductibles and other features to the Current D&O Policy, for claims
made against the Pre-Closing Indemnitees during the six (6) years following the
Closing Date for actions taken by or omitted to be taken by them prior to the
Closing Date. The run-off policy shall have a maximum premium of 300% of last
year’s annual premium for the Current D&O policy.

10.15 Compliance with WARN Act. The Purchaser agrees that, for a period of sixty
(60) days after the Closing Date, it will not cause any of the employees of
Holdings or its Subsidiaries as of the Closing Date to suffer “employment loss”
for purposes of the WARN Act if such employment loss could create any liability
for the Seller, unless the Purchaser, Holdings or its Subsidiaries delivers
notices under the WARN Act in such a manner and at such a time that the Seller
bear no liability with respect thereto.

10.16 Non-Solicitation. Subject to Section 12.2, the Seller agrees that during
the period beginning on the date hereof and ending on the earlier of (x) the
termination of this Agreement pursuant to Section 12.2 and (y) the second
anniversary of the Closing Date, the Seller shall not, and shall not permit any
of its respective Affiliates to solicit, encourage or hire any employee of
Holdings or its Subsidiaries to leave the employment of Holdings or its
Subsidiaries; provided, that the Seller and its Affiliates may hire employees
(x) whose employment was terminated involuntarily by Holdings or its
Subsidiaries or (y) no earlier than six months after such employee voluntarily
terminated his or her employment with Holdings or its Subsidiaries.

 

- 49 -



--------------------------------------------------------------------------------

10.17 Employee Stay Bonuses. Following the Closing, in the event that the Stay
Incentive Condition for any of the employees listed on Schedule 8.16(g) and
Schedule 8.17(h) is satisfied in accordance with the Penn Foster Bonus Plan, the
Purchaser shall promptly notify the Seller in writing that such Employee Stay
Bonuses are due and payable and such notice (the “Employee Stay Bonus Notice”)
shall include (i) the name of the employees of Penn Foster to whom the Employee
Stay Bonuses are due and (ii) the total amount of such Employee Stay Bonuses as
set forth in Schedule 8.16(g) and Schedule 8.17(h) with respect to such
employees. The Seller shall pay by wire transfer to an account or accounts as
designated by the Purchaser or its designee an amount sufficient to pay the
Employee Stay Bonuses (including any corresponding employer portion of the
required payroll Taxes, employment, unemployment, disability and similar Taxes)
in satisfaction thereof no later than 15 Business Days after such employee’s
Stay Incentive Condition has been satisfied. The failure of the Purchaser to
send the Employee Stay Bonus Notice prior to 15 Business Days after such
employee’s Stay Incentive Condition has been satisfied shall not relieve either
the Purchaser, Penn Foster or the Seller of any obligations under this
Section 10.17; provided, that, the Seller shall not be obligated to pay any
amounts under this Section 10.17 unless and until the Seller has received the
Employee Stay Bonus Notice with respect to such amount.

10.18 Commitment Letters. The Purchaser shall comply with its obligations and
enforce its rights under the Commitment Letters in a timely manner and shall not
permit any amendment or modification thereto, or any waiver of any provision or
remedy thereunder, which would have the effect of introducing an additional
condition to such counterparties’ obligations and/or reducing the amount of the
commitments thereunder. If any portion of the Debt Financing becomes unavailable
on the terms and conditions contemplated in the Debt Financing Commitment
Letter, the Purchaser shall promptly notify the Seller and shall use its
reasonable best efforts to obtain alternative financing from alternative sources
on substantially the same terms (including pricing) in an amount sufficient to
consummate the Contemplated Transactions as promptly as practicable following
the occurrence of such event. The Purchaser shall deliver to the Seller true and
complete copies of all agreements pursuant to which any such alternative source
shall have committed to provide the Purchaser with any portion of the financing
necessary to consummate the Contemplated Transactions. The Purchaser shall give
the Seller prompt notice of any material breach by any party to the Commitment
Letters, of which the Purchaser becomes aware, or any termination of the
Commitment Letters. The Purchaser shall refrain (and shall use its reasonable
best efforts to cause its Affiliates to refrain) from taking, directly, or
indirectly, any action that would result in a failure of any of the conditions
contained in the Commitment Letters or in any definitive agreement related to
the Financing. The Purchaser shall not agree to or permit any material
amendment, supplement or other modification to be made to, or any waiver of any
material provision or remedy under, the Commitment Letters or the definitive
agreements relating to the Financing that would materially and adversely affect
or delay in any material respect the Purchaser’s ability to consummate the
Contemplated Transactions, without first obtaining the Seller’s prior written
consent. The Purchaser shall cause its Affiliates to, and shall use its
reasonable best efforts to cause its representatives to, comply with the terms,
and use reasonable best efforts to satisfy on a timely basis the conditions, of
the Commitment Letters, any alternative financing commitments and any related
fee and

 

- 50 -



--------------------------------------------------------------------------------

engagement letters. Any material breach by the Purchaser of the Commitment
Letters and/or any related fee or engagement letter shall be deemed a material
breach by the Purchaser of this Section 10.18. The Purchaser shall keep the
Seller informed on a reasonably current basis of the status of its efforts to
arrange the Financing and provide copies of all documents related to the
Financing (other than any ancillary documents subject to confidentiality
agreements) to the Seller. The Purchaser will provide to the Seller any
modifications or amendments to the Commitment Letters, or any material notices
given in connection therewith, as promptly as possible (but in any event within
one (1) Business Day). In the event that (i) the conditions set forth in
Articles 4 and 5 have been satisfied (or can be satisfied by the reasonable best
efforts of the Purchaser) and (ii) the conditions set forth in the Commitment
Letters and/or definitive documentation relating thereto or relating to any
alternative financing have been satisfied (or can be satisfied by the reasonable
best efforts of the Purchaser), then the Seller shall have the right to cause
the Purchaser to draw down on its Commitment Letters, including without
limitation, any alternative or other sources of financing. The Seller agrees to
provide, and shall cause its representatives to provide, at the Purchaser’s
expense, all reasonable assistance to the Purchaser in connection with the
arrangement of the Financing by the Purchaser as may be reasonably requested by
the Purchaser (provided that such requested assistance does not unreasonably
interfere with the ongoing operations of the Seller, Holdings and its
Subsidiaries), including (i) participation in meetings, drafting sessions and
due diligence sessions, (ii) furnishing the Purchaser and its financing sources
with financial and other pertinent information regarding the Seller, Holdings
and its Subsidiaries as may be reasonably requested by the Purchaser,
(iii) providing and executing documents as may be reasonably requested by the
Purchaser (other than any documents or certificates that will be in effect prior
to the Closing Date or any opinions of counsel or letters entitling any person
other than the addressee of any such opinion of counsel to rely on such
opinion), and (iv) cooperating in connection with the repayment or defeasance of
any indebtedness of the Seller, Holdings or any of its Subsidiaries as of the
Closing Date. In the event the Closing shall not occur, the Purchaser shall
reimburse the Seller for all reasonable out of pocket expenses incurred by the
Seller in connection with the Seller’s obligations set forth in this
Section 10.18.

10.19 Holdings’ Auditors. From and after the date of this Agreement, the Seller
shall use reasonable best efforts to cause Holdings and its Subsidiaries and
their independent auditors to facilitate on a timely basis (a) the preparation
of financial statements (including pro forma financial statements if required)
as required by the Purchaser to comply with applicable Securities and Exchange
Commission regulations (including the preparation of audited financial
statements for the fiscal years-ended 2006, 2007 and 2008), (b) the review of
any Holdings’ or its Subsidiaries’ audit or review work papers, including the
examination of selected interim financial statements and data, (c) the delivery
of such representations from the Holdings’ or its Subsidiaries’ independent
accountants as may be reasonably requested by the Purchaser or its accountants,
and (d) the securing of a binding fee commitment (on terms similar to those in
place on the date of this Agreement) with respect to consents and comfort
letters requested by the Purchaser after the Closing.

10.20 Change of Name; Use of Marks.

(a) Within three (3) Business Days after the Closing Date, the Seller shall
change the name of “PENN FOSTER HOLDINGS LLC” and the name of any of its
Affiliates

 

- 51 -



--------------------------------------------------------------------------------

(other than Holdings or its Subsidiaries), to remove the words “PENN FOSTER,”
any other reference or indicia associated with the Business or Holdings, and any
confusingly similar variations, derivations or abbreviations of any of the
foregoing.

(b) From and after the Closing Date, the Seller shall not, and shall cause its
Affiliates, Subsidiaries, members and shareholders not to, use the words “PENN
FOSTER,” any Mark listed on Schedule 8.10(a), any other reference or indicia
associated with the Business or Holdings, and any confusingly similar
variations, derivations or abbreviations of any of the word “PENN FOSTER” in
connection with any business activity anywhere in the world that develops,
markets or otherwise makes available, any product, technology or service that
are competitive with or substantially similar to the products, technology or
services related to the Business.

 

  11. INDEMNIFICATION AND RELATED MATTERS.

11.1 Indemnification. Subject to the limitations of Section 11.2,

(a) The Seller agrees to indemnify and hold harmless the Purchaser and its
Affiliates and their respective directors, officers, employees and
representatives from and against all liabilities, obligations, damages,
deficiencies, expenses, actions, suits, proceedings, demands, assessments,
judgments, costs and expenses, including reasonable attorneys’ fees
(collectively, “Damages”), arising out of, based upon, in connection with or
resulting from any (i) misrepresentation or breach of warranty by the Seller in
Article 7 of this Agreement, (ii) misrepresentation or breach of warranty by
Holdings in Article 8 of this Agreement, (iii) breach by the Seller or Holdings
of any covenants to be performed by them hereunder on or prior to the Closing or
(iv) any Taxes of Holdings or any of its Subsidiaries for any Pre-Closing Tax
Period (other than any Taxes relating to any matters set forth on
Schedule 8.13).

(b) The Purchaser agrees to indemnify and hold the Seller and its Affiliates and
their respective directors, officers, employees and representatives harmless
from and against any and all Damages arising out of, based upon, in connection
with or resulting from any misrepresentation or breach of warranty in Article 9
or any covenants to be performed by or on the part of the Purchaser under the
terms of this Agreement.

11.2 Survival of Representations and Warranties; Limitations. The
representations and warranties of the Seller and of the Purchaser contained in
this Agreement shall survive the Closing, subject to the limitations in this
Section 11.2.

(a) Time Limitations. No party shall have any liability (for indemnification or
otherwise) for a breach of any representation, warranty or covenant to be
performed under this Agreement unless such party is given notice asserting a
claim with respect thereto and specifying the factual basis of the claim and
extent of the Damages in reasonable detail, to the extent then known or
available, on or before the expiration of twelve (12) months after the Closing
Date (the “Indemnity Expiration Date”), except that (i) there shall be no time
limit for any claim for indemnification made by the Seller against the Purchaser
with respect to the matters set forth in Section 10.10, (ii) any claim (x) for
breach of the representations of Holdings in Section 8.13 (for the avoidance of
doubt, excluding any matters set forth on Schedule 8.13), (y) under Section 10.9
and (z) under Section 11.1(a)(iv) (clauses (x), (y) and (z), the “Tax Matters”)
shall survive

 

- 52 -



--------------------------------------------------------------------------------

until sixty (60) days following the expiration of the statute of limitations
applicable to the Tax matter at issue, (iii) there shall be no time limit for
any claim for a breach by the Seller under Section 10.17 (Employee Stay
Bonuses), (iv) any claim by the Purchaser under Section 11.1(a)(ii) for a breach
of the representations of Holdings in Section 8.21 (Environmental) shall survive
until the second anniversary of the Closing Date, (v) there shall be no time
limit for any claim by the Purchaser under Section 11.1(a)(i) for breach of
representations of the Seller in Section 7.1 (Title and Ownership of Shares) and
Section 7.2 (Authority) and (vi) there shall be no time limit for any claim by
the Purchaser under Section 11.1(a)(ii) for breach of representations of
Holdings in Sections 8.1(a) (Organization), 8.2 (Capitalization), 8.3
(Authority) and 8.23 (No Brokers or Finders) (such representations referred to
in clauses (v) and (vi) of this Section 11.2(a) are collectively referred to as
the “Fundamental Representations”).

(b) Dollar Limitations - Minimum. Neither the Seller nor the Purchaser shall be
liable to the other for indemnification under Section 11.1 for breach or
nonfulfillment of any representation, warranty or covenant of the other party
unless and until the aggregate Damages incurred by such party exceeds $1,000,000
(the “Threshold”) whereupon the full amount of such Damages from the first
dollar shall be recoverable in accordance with the terms hereof, except for
liability (i) for breach of any Fundamental Representation, (ii) for the Tax
Matters, (iii) for claims for indemnification made by the Seller against the
Purchaser with respect to the matters set forth in Section 10.10, or (iv) for
claims for indemnification made by the Purchaser against the Seller with respect
to the matters set forth in Section 10.17, as to which the Threshold shall not
apply. Notwithstanding the foregoing, no claim for indemnification due to a
breach of representation or warranty or covenant may be made pursuant to this
Article 11 for any claim (or related group of claims) unless the amount of such
claim or group of related claims shall exceed Twenty-Five Thousand Dollars
($25,000), and if such claim or group of related claims does not exceed such
amount, the amount of such claim or group of related claims shall not be
considered Damages and shall not be taken into account in determining whether or
not or to the extent to which the deductible has been exceeded; provided, that
such Twenty-Five Thousand Dollars ($25,000) minimum shall not apply to liability
for (i) a breach of any Fundamental Representation, (ii) the Tax Matters or
(iii) a claim for indemnification made by the Purchaser against the Seller with
respect to matters set forth in Section 10.17.

(c) Dollar Limitations - Maximum. The maximum aggregate liability of the Seller
to the Purchaser under this Agreement, including without limitation, liability
under Section 11.1, shall be Twelve Million Seven Hundred Fifty Thousand Dollars
($12,750,000), except for (i) liability for breach of any Fundamental
Representation, (ii) liability for the Tax Matters or (iii) a claim for
indemnification made by the Purchaser against the Seller with respect to matters
set forth in Section 10.17, as to which the Seller’s maximum aggregate liability
shall be limited to the aggregate amount of proceeds actually received by the
Seller in respect of the Purchase Price.

(d) Environmental Remediation. With respect to any claim for breach of the
representations of Holdings and its Subsidiaries in Section 8.21 (the
“Environmental Representation”), then, in addition to the procedures in this
Article 11, the following shall apply: (i) in the event that Remediation with
respect to a breach of the Environmental Representation is necessary and the
responsibility of the Indemnifying Party, the Indemnifying Party shall only be

 

- 53 -



--------------------------------------------------------------------------------

responsible for such Remediation as is required by any Governmental Body having
jurisdiction and authority with respect to such Remediation which allows for the
continued use of the Owned Real Property as it was used at the Closing (the
“Environmental Remediation”), and the Indemnified Party shall, to the extent
commercially reasonable under the circumstances without interfering with
operation or use of the relevant site, allow the Indemnifying Party to record or
implement any deed restrictions and institutional controls necessary to allow
the use of risk-based industrial or commercial cleanup criteria to the extent
permitted by the Environmental Law or Governmental Body having jurisdiction and
authority; (ii) upon written notice to the Indemnified Party, the Indemnifying
Party shall be entitled (but not obligated), acting promptly, diligently and in
good faith, to principally control, direct and conduct the Environmental
Remediation, and shall have the right to communicate and enter any commercially
reasonable settlement agreements with Governmental Bodies, in each case subject
to the obligation to reasonably consult with the Indemnified Party and obtain
the consent of the Indemnified Party (not to be unreasonably withheld or
delayed) with respect to any such settlement agreements or any other material
decisions with respect to such Environmental Remediation, provided that such
Remediation shall not materially interfere with operation or use of the relevant
site; and, (iii) the Indemnified Party shall reasonably cooperate with, and
provide reasonable access to the relevant property to, the Indemnifying Party in
conducting the Environmental Remediation or responding to or addressing any
breach of the Environmental Representation. Notwithstanding any other provision
hereof, the Purchaser agrees that the Seller shall not have any obligation with
respect to any matter that arises in connection with or is discovered as a
result of any intrusive sampling the Purchaser may conduct after the Closing,
except to the extent that any such sampling is (i) required by Law or any
Governmental Body, (ii) necessary to prevent harm to human health or the
environment, (iii) conducted in connection with normal or routine business
operations, including but not limited to site or facility renovations,
expansions or repairs or (iv) in connection with a sale of, investment in,
financing or other liquidity event (including an in initial public offering)
with respect to either Holdings or any of its Subsidiaries and/or any Owned Real
Property.

(e) Other Limitations on Liability. Notwithstanding anything to the contrary
contained in this Agreement, (a) no breach by the Seller, Holdings or its
Subsidiaries, as applicable, of any representation, warranty, covenant or
agreement in this Agreement shall be deemed to be a breach of this Agreement for
any purpose hereunder, and neither Purchaser nor any Affiliate of the Purchaser
shall have any claim or recourse against the Seller, Holdings or its
Subsidiaries or their directors, officers, employees, Affiliates, controlling
persons, agents, advisors or representatives with respect to such breach if any
of Michael J. Perik, Stephen C. Richards. Anthony J. Bordon, Neal S. Winneg,
Susan T. Rao, Daniel Conrad or any member of the board of directors of the
Purchaser had knowledge of such breach as of the date of this Agreement and
(b) no breach by the Purchaser of any representation, warranty, covenant or
agreement in this Agreement shall be deemed to be a breach of this Agreement for
any purpose hereunder, and neither the Seller nor any Affiliate of the Seller
shall have any claim or recourse against the Purchaser or its directors,
officers, employees, Affiliates, controlling persons, agents, advisors or
representatives with respect to such breach if to the Knowledge of Holdings such
breach occurred on or prior to the date of this Agreement.

 

- 54 -



--------------------------------------------------------------------------------

11.3 Procedures with Respect to Third Party Claims.

(a) Promptly after the commencement of any action or proceeding against
Holdings, its Subsidiaries or any party hereto which could give rise to a claim
for indemnification under Section 11.1 (other than a Tax Contest, as to which
the provisions of Section 10.9 rather than this Section 11.3 shall apply)
(including a pending or threatened claim or demand asserted by a third party
against the Indemnified Party, such claim being a “Third Party Claim”), the
party seeking indemnification (the “Indemnified Party”) shall give notice to the
party from whom indemnification is sought (the “Indemnifying Party”) pursuant to
Section 11.2 if it wishes to assert a claim for indemnification under this
Article 11; provided, that failure by the Indemnified Party to promptly notify
the Indemnifying Party shall not relieve the Indemnifying Party from any
obligation hereunder unless (and then solely to the extent) the Indemnifying
Party is thereby materially prejudiced. The Indemnifying Party shall then be
entitled to participate in such action or proceeding and, to the extent that it
shall wish, to assume the defense thereof, if (i) the Indemnifying Party
provides written notice to such Indemnified Party that the Indemnifying Party
intends to undertake such defense and that the Indemnifying Party will indemnify
the Indemnified Party against Damages resulting from or relating to such Third
Party Claim (subject to the limitations set forth in Sections 11), and (ii) the
defense of the Third Party Claim is conducted actively and diligently by legal
counsel reasonably acceptable to the Indemnified Party. For so long as an
Indemnifying Party is entitled to prosecute the defense of such an action,
(a) no compromise or settlement thereof may be effected by the Indemnifying
Party without the Indemnified Party’s consent (which consent shall not be
unreasonably withheld) unless (i) there is no finding or admission of any
violation of Law or any violation of the rights of any Person and no effect on
any other claims that may be made against the Indemnified Party, (ii) the sole
relief provided is monetary damages that are paid in full by the Indemnifying
Party and (iii) such compromise or settlement contains or serves to effect an
unconditional release (with prejudice) by the Person(s) asserting such
third-party claim to all Indemnified Parties from all Damages and other
liability with respect to such claim and (b) the Indemnifying Party shall have
no liability with respect to any compromise or settlement thereof effected by
the Indemnified Party without its consent (which consent shall not be
unreasonably withheld). If notice is given to an Indemnifying Party of the
commencement of any action and it does not, within twenty (20) days after the
Indemnified Party’s notice is given, give notice to the Indemnified Party of its
election to assume the defense thereof, the Indemnifying Party shall be bound by
any determination made in such action or any compromise or settlement thereof
effected by the Indemnified Party. The Indemnified Party shall at all times have
the right to fully participate in the defense of a Third Party Claim with its
own counsel and at its own expense; provided, however, that if the Indemnifying
Party assumes control of such defense and the Indemnified Party reasonably
concludes, based on advice of counsel, that the Indemnifying Party and the
Indemnified Party have conflicting interests with respect to such Third Party
Claim, the reasonable fees and expenses of counsel to the Indemnified Party
solely in connection with such conflicting interests shall be considered
“Damages” for purposes of this Agreement; provided, however, that in no event
shall the Indemnifying Party be responsible for the fees and expenses of more
than one counsel per jurisdiction for the Indemnified Party.

(b) Notwithstanding the foregoing, if an Indemnified Party determines in good
faith that an action (i) has a reasonable probability to materially and
adversely affect such Indemnified Party or its Affiliates other than as a result
of monetary damages; (ii) seeks non-monetary relief; (iii) involves criminal or
quasi-criminal allegations; (iv) relates to the Indemnified Party’s and/or any
of its Affiliates’ on-going relationships with the current lenders

 

- 55 -



--------------------------------------------------------------------------------

of Holdings and its Subsidiaries, employees, customers or suppliers;
(v) involves a Third Party Claim which, upon petition by the Indemnified
Party(s), the appropriate court rules that the Indemnifying Party failed or is
failing to vigorously defend; or (vi) involves Damages that are reasonably
expected to exceed the maximum amount for which such Indemnifying Party could be
liable under this Section 11; such Indemnified Party may, by notice to the
Indemnifying Party, assume at its expense the exclusive right to defend,
compromise or settle such action, but the Indemnifying Party shall have no
liability with respect to a judgment entered in any action so defended, or a
compromise or settlement thereof entered into, without its consent (which
consent shall not be unreasonably withheld).

11.4 Calculation of Damages. The amount of Damages payable by an Indemnifying
Party under this Article 11 shall be (a) reduced by any insurance proceeds
received by the Indemnified Party with respect to the claim for which
indemnification is sought (reduced by any related increase in premiums),
(b) reduced by any amounts, when and as, recovered from any third parties, by
way of indemnification or otherwise, with respect to the claim for which
indemnification is sought, net of costs of collection and (c) reduced by the net
amount of any Tax benefits, when and as, actually realized by the Indemnified
Party to the extent the claim for which indemnification is sought gives rise to
a deductible loss or expense. Except with regard to compensation for claims paid
to third parties, Damages payable by an Indemnifying Party under this Article 11
shall not include punitive damages, consequential damages or other indirect,
incidental or special damages including without limitation, claims for lost
profits or diminution in value.

11.5 Exclusive Remedy. Any claim or cause of action (whether such claim sounds
in tort, contract or otherwise and including statutory rights and remedies)
based upon, relating to or arising out of this Agreement or the Contemplated
Transactions or otherwise in respect of the status, operations or ownership of
Holdings and its Subsidiaries, their Business or properties on or prior to the
Closing Date (including without limitation claims under Environmental Laws and
other Laws giving rights to compensation, contribution or indemnification
against the Seller or former or control Persons of Holdings) must be brought by
either party in accordance with the provisions and applicable limitations of
this Article 11 or to the extent applicable, Section 10.9, which in the absence
of fraud, intentional misrepresentation or willful misconduct shall constitute
the sole and exclusive remedy of all parties, their Affiliates, successors and
assigns for any such claim or cause of action.

11.6 Purchase Price Adjustment. The Seller, Holdings and the Purchaser agree
that any indemnity payment made under this Agreement shall, to the extent
permitted by Law, be treated by the parties hereto as an adjustment to the
amount of the Purchase Price.

11.7 No Additional Representations. The Purchaser has conducted its own
independent investigation, review and analysis of the business, assets,
liabilities, financial condition, results of operations and prospects of
Holdings and its Subsidiaries. In entering into this Agreement, the Purchaser
acknowledges that it has relied solely on such independent investigation and not
on any factual representations of the Seller and its representatives (other than
those expressly set forth in the Agreement), and that none of the Seller,
Holdings, its Subsidiaries or any other Person has made any representation or
warranty, expressed or implied, as to the accuracy or completeness of any
information regarding Holdings and its Subsidiaries furnished or made available
to the Purchaser and its representatives, except as expressly set forth in the
Schedules corresponding to Articles 7 and 8 of this Agreement.

 

- 56 -



--------------------------------------------------------------------------------

11.8 Delivery and Release of Escrow.

(a) To the extent that Purchaser is entitled to indemnification for any Damages
pursuant to Article 11, the Purchaser shall be entitled to reimbursement solely
out of the Escrow Account in accordance with the terms of the Escrow Agreement;
provided, however, to the extent that the Damages exceed the amount remaining in
the Escrow Account, arise with respect to the matters set forth in Section 10.17
or arise after the Indemnity Expiration Date, the Purchaser may collect such
Damages directly from the Members subject to the limitations, terms and
conditions of this Article 11 and Section 13.1.

(b) Pursuant to the terms of the Escrow Agreement, Purchaser and the Seller
shall give joint written instructions to the Escrow Agent to release from the
Escrow Account and pay to the Seller the amounts set forth below at the
following times and subject to the following conditions:

(i) On the Indemnity Expiration Date, the amount remaining in the Escrow Account
minus the aggregate amount of any Good Faith Damages Estimate;

(ii) Within one (1) Business Day after the final resolution of a particular
indemnity claim for which a Good Faith Damages Estimate is retained in escrow
pursuant to clause (b)(i) above, the amount, if any, by which such Good Faith
Damages Estimate in respect of such claim exceeded the final determination of
Damages in respect of such claim.

 

  12. TERMINATION.

12.1 Termination Procedures. This Agreement may be terminated before the Closing
occurs only as follows:

(a) by written agreement of the Seller and the Purchaser at any time;

(b) by the Seller or the Purchaser upon written notice to the other if any
Governmental Body or Educational Body shall have issued an injunction or order
or taken any other action (which injunction or other action the parties hereto
shall use their reasonable best efforts to lift) that permanently restrains,
enjoins or otherwise prohibits the consummation of the Contemplated Transactions
and such injunction, order or other action shall have become final and
non-appealable;

(c) by the Seller, if it is not in material breach of its obligations under this
Agreement, and if the Purchaser (i) has materially breached or failed to perform
any of its covenants or other agreements contained in this Agreement to be
complied with by it such that any closing condition set forth in Articles 4 and
6 could not be satisfied or (ii) there exists a breach of any representation or
warranty of the Purchaser contained in this Agreement such that the closing
condition set forth in Articles 4 and 6 could not be satisfied, and in the case
of either (i) or (ii) above, such breach or failure to perform is not cured
within 30 days after receipt of written notice thereof or is incapable of being
cured by the Purchaser by the Termination Date;

 

- 57 -



--------------------------------------------------------------------------------

(d) by the Purchaser, if it is not in material breach of its obligations under
this Agreement, and if the Seller, Holdings or any of its Subsidiaries (i) have
materially breached or failed to perform any of their covenants or other
agreements contained in this Agreement to be complied with by them such that any
closing condition set forth in Articles 4 and 5 would not be satisfied or
(ii) there exists a breach of any representation or warranty of the Seller or
Holdings contained in this Agreement such that any closing condition set forth
in Articles 4 and 5 would not be satisfied, and in the case of either (i) or
(ii) above, such breach or failure to perform is not cured within 30 days after
receipt of written notice thereof or is incapable of being cured by the Seller
or Holdings by the Termination Date; and

(e) by the Seller, if the Closing Date shall not have occurred on or before
sixty (60) Business Days after the date hereof (the “Termination Date”);
provided, that if the Closing shall not have occurred solely due to the closing
conditions set forth in Sections 4.1 or 4.2, having not being satisfied by the
Termination Date, then so long as each of the Seller and the Purchaser are
pursuing the satisfaction of such closing conditions in good faith and using
their respective reasonable best efforts to satisfy such closing conditions, the
Termination Date shall be extended for an additional sixty (60) Business Days,
provided, further that the Agreement may not be terminated pursuant to this
Section 12.1(e) by the Seller if the Seller’s, Holdings’ or its Subsidiaries’
material breach of any representation, warranty, covenant or other agreement
contained herein shall have been the proximate cause of the failure of the
Closing to be completed prior to such date.

12.2 Effect of Termination. In the event that this Agreement is terminated
pursuant to Section 12.1, all further obligations of the parties under this
Agreement shall terminate without further liability of any party to another;
provided, that the obligations of the parties under Sections 10.1, 10.2(b),
10.12, this Section 12.2 and Article 13, shall survive termination; provided
further, that a termination under Section 12.1 shall not relieve any party of
any liability for breach of, or for misrepresentation or fraud under, this
Agreement, or be deemed to constitute a waiver of any available remedy
(including without limitation, specific performance pursuant to Section 13.6)
for such breach or misrepresentation or fraud.

 

  13. MISCELLANEOUS.

13.1 Guarantee of Members.

(a) Following the Closing Date, the Members, severally (but not jointly) in
accordance with their respective pro rata percentage as set forth on Schedule X
(“Pro Rata Percentage”), agree to guarantee the Seller’s indemnification
obligations pursuant to Article 11 (subject to the limitations set forth
therein) only to the extent that any Damages (i) exceed the amount remaining in
the Escrow Account (ii) arise with respect to the matters set forth in
Section 10.17, or (iii) arise after the Escrow Amount has been released in
accordance with the terms of the Escrow Agreement, provided, that the maximum
liability of each Member shall be limited to the amount of proceeds actually
received by such Member. The Seller shall have full power and authority to take
any and all actions and make any and all decisions required or permitted to be
taken or made by the Members under this Section 13.1 following the Closing,
which power and authority shall include without limitation full power and
authority to settle any claim by the Purchaser against the Members and to
institute, pursue, settle and waive any claim by the

 

- 58 -



--------------------------------------------------------------------------------

Members against Purchaser or Holdings; provided, that the Seller shall have no
authority to take or agree to any action which would have the effect of
increasing the maximum liability of any Member, changing any Member’s Pro Rata
Percentage or impairing the several liability of any Member without the consent
of such Member. All actions taken by the Seller shall, subject to the proviso of
the preceding sentence, be binding upon the Members, their successors, heirs,
representatives and assigns as if expressly confirmed and ratified in writing by
each of them. All actions required or permitted under this Agreement to be taken
following the Closing by the Members, and all notices to be given following the
Closing by the Members, may be taken or given by the Seller, shall be effective
if so taken or given by the Seller, and Purchaser shall be entitled to rely
thereon.

(b) The Seller shall not be liable to any Member for any act done or omitted
hereunder as Seller while acting in good faith, and any act done or omitted
pursuant to the advice of counsel shall be conclusive evidence of such good
faith. The Members shall severally and pro rata, in accordance with their Pro
Rata Percentage, indemnify the Seller and hold it harmless against any loss,
liability or expense incurred without gross negligence or bad faith on the part
of the Seller and arising out of or in connection with the acceptance or
administration of its duties hereunder under this Agreement, as to which such
Member’s maximum aggregate liability shall be limited to the aggregate amount of
proceeds actually received by such Member in respect of the Purchase Price.

(c) The Seller shall be each Member’s agent for service of process in connection
with any dispute or claim arising under this Agreement.

(d) Each of the Members, severally but not jointly, and solely with respect to
such Member, hereby represents and warrants (except as set forth on Schedule
13.1(d)) to the Purchaser as of the date hereof that:

(i) Organization. Each Member, if a legal entity, is duly organized, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or other formation.

(ii) Authority. Each Member has all requisite power and authority to execute,
deliver and perform its obligations under this Agreement. The execution,
delivery and performance by each Member of this Agreement, and the consummation
by such Member of the Contemplated Transactions have been duly authorized by all
necessary action of such Member. This Agreement has been duly executed and
delivered by such Member and constitutes the valid and binding agreement of such
Member, enforceable in accordance with their respective terms, except to the
extent that enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer, moratorium, reorganization and other Laws of affecting the enforcement
of creditors’ rights generally and by general principles of equity.

(iii) Absence of Conflicts. Neither the execution and the delivery by each
Member of this Agreement, nor the consummation of the Contemplated Transactions,
shall (a) conflict with or constitute a default (or an event which, with notice
or lapse of time or both, would constitute a default) under any material
agreement or commitment to which such Member is a party or (b) result in the
violation of any Law or any judgment, decree, order, regulation or rule of any
court of other Governmental Body applicable to such Member.

 

- 59 -



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary in this Agreement, no Member shall
be liable for the breach of any other Member’s representations and warranties in
Section 13.1(d).

13.2 Entire Agreement. This Agreement, including all schedules and exhibits,
contains, and is intended as, a complete statement of all of the terms and the
arrangements between the parties with respect to the matters provided for,
supersedes any previous agreements and understandings between the parties with
respect to those matters, and cannot be changed or terminated orally. Neither
party makes, and each party hereby expressly disclaims reliance upon, any
representations or warranties with respect to the Contemplated Transactions
other than those set forth herein.

13.3 Further Assurances. From time to time, as and when requested by any party,
the other parties shall execute and deliver, or cause to be executed and
delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions, as such other party may reasonably
deem necessary or desirable to consummate the Contemplated Transactions.

13.4 Governing Law. This Agreement shall be deemed to be made in and all
respects shall be interpreted, construed and governed by and in accordance with
the Law of the State of Delaware without regard to the conflicts of law
principles thereof. The parties hereby irrevocably submit to the personal
jurisdiction of the Court of Chancery of the State of Delaware and the federal
courts of the United States of America located in the State of Delaware solely
in respect of the interpretation and enforcement of the provisions of this
Agreement and of the documents referred to in this Agreement, and in respect of
the transactions contemplated hereby, and hereby waive, and agree not to assert,
as a defense in any action, suit or proceeding for the interpretation or
enforcement hereof or of any such document, that it is not subject thereto or
that such action, suit or proceeding may not be brought or is not maintainable
in said courts or that the venue thereof may not be appropriate or that this
Agreement or any such document may not be enforced in or by such courts, and the
parties hereto irrevocably agree that all claims with respect to such action or
proceeding shall be heard and determined in the Court of Chancery of the State
of Delaware or a federal court located in the State of Delaware. The parties
hereby consent to and grant any such court jurisdiction over the person of such
parties and, to the extent permitted by Law, over the subject matter of such
dispute and agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in Section 13.8 or in such
other manner as may be permitted by Law shall be valid and sufficient service
thereof.

13.5 WAIVER OF TRIAL BY JURY . THE PARTIES HERETO WAIVE THE RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING UNDER THIS AGREEMENT OR ANY ACTION OR
PROCEEDING ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY, REGARDLESS OF
WHICH PARTY INITIATES SUCH ACTION OR PROCEEDING.

 

- 60 -



--------------------------------------------------------------------------------

13.6 Specific Performance. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. The Purchaser
agrees that, in the event of any breach or threatened breach by the Purchaser of
any covenant or obligation contained in this Agreement, the Seller shall be
entitled (in addition to any other remedy that may be available to it whether in
law or equity, including monetary damages), to seek (a) a decree or order of
specific performance to enforce the observance and performance of such covenant
or obligation, and (b) an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in a state or federal court in the State of Delaware. The parties further agree
that no party hereto or any other Person shall be required to obtain, furnish or
post any bond or similar instrument in connection with or as a condition to
obtaining any remedy referred to in this Section 13.6, and each party hereto
irrevocably waives any right it may have to require the obtaining, furnishing or
posting of any such bond or similar instrument.

13.7 Headings. The section headings contained in this Agreement are solely for
the purpose of reference, are not part of the agreement of the parties and shall
not in any way affect the meaning or interpretation of this Agreement.

13.8 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile, upon written confirmation of receipt by
facsimile, e-mail or otherwise, (b) on the first Business Day following the date
of dispatch if delivered utilizing a next-day service by a recognized next-day
courier or (c) on the earlier of confirmed receipt or the fifth Business Day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid. All notices hereunder shall be
delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

to the Seller:

Penn Foster Holdings LLC

c/o The Wicks Group of Companies, L.L.C.

405 Park Avenue

New York, NY 10022

Attention: Daniel L. Black

Facsimile No.: (212) 223-2109

to Holdings (on or prior to the Closing):

Penn Foster Education Group, Inc.

c/o The Wicks Group of Companies, L.L.C.

405 Park Avenue

New York, NY 10022

Attention: Daniel L. Black

Facsimile No.: (212) 223-2109

 

- 61 -



--------------------------------------------------------------------------------

in each case with a copy (which shall not constitute notice) to:

Nixon Peabody LLP

437 Madison Avenue

New York, New York 10017

Attention: James L. Kelly

Facsimile No.: (866) 321-2783

if to the Purchaser, to:

The Princeton Review, Inc.

111 Speen Street

Framingham, Massachusetts 01701

Attention: General Counsel

Facsimile No.: (508) 663-5115

with a copy (which shall not constitute notice) to:

Goodwin Procter LLP

53 State Street

Boston, Massachusetts 02190

Attention:        John M. Mutkoski

                        Edward A. King

Facsimile No.: (617) 523-1231

13.9 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns. Except as otherwise set forth in Sections 10.14 and 11.1, nothing in
this Agreement shall create or be deemed to create any third party beneficiary
rights in any Person not party to this Agreement. No assignment of this
Agreement or of any rights or obligations hereunder may be made by any party
hereto (by operation of law or otherwise) without the prior written consent of
each party hereto and any attempted assignment without the required consent
shall be void. Notwithstanding anything to the contrary contained herein, it is
hereby acknowledged and agreed that the Purchaser may assign as collateral any
and/or all of its rights under this Agreement and the other Transaction
Documents by way of security to any banks, holders of debt securities or
financial institutions lending money, providing credit or otherwise providing
financing to the Purchaser or any of its Affiliates, including without
limitation, in connection with any and all subsequent refinancings; provided,
that (i) no such assignment under this sentence shall relieve the Purchaser of
any of its duties and obligations under this Agreement or the Transaction
Documents and (ii) any assignee under this sentence shall be subject to the same
defenses, including rights of set-off of the Seller and its Affiliates, to which
the Purchaser would be subject but for such assignment.

13.10 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[Remainder of Page Intentionally Left Blank]

 

- 62 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this instrument as of the
date and year first above written.

 

THE PRINCETON REVIEW, INC. By:  

/s/ Michael J. Perik

  Name: Michael J. Perik   Title: President and Chief Executive Officer

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this instrument as of the
date and year first above written.

 

PENN FOSTER HOLDINGS LLC By:   Wicks Penn Foster Holdings LLC, its Managing
Member By:   Wicks Capital Management III, L.P., its authorized agent By:  
Wicks Apex III, Inc., its General Partner By:  

/s/ Daniel L. Black

  Name:   Daniel L. Black   Title:   Partner PENN FOSTER EDUCATION GROUP, INC.
By:  

/s/ Daniel L. Black

  Name:   Daniel L. Black   Title:   President



--------------------------------------------------------------------------------

SOLELY FOR PURPOSES OF SECTION 13

 

WICKS COMMUNICATIONS & MEDIA PARTNERS III, L.P. By:  

Wicks Capital Management III, L.P.,

its General Partner

  By:  

Wicks Apex III, Inc.,

its General Partner

    By:  

/s/ Daniel L. Black

      Name:   Daniel L. Black       Title:   Partner WICKS COMMUNICATIONS &
MEDIA PARTNERS III (PARALLEL-A) SUBSIDIARY HOLDCO, L.L.C. By:  

Wicks Capital Management III, L.P.,

its Manager

  By:  

Wicks Apex III, Inc.,

its General Partner

    By:  

/s/ Daniel L. Black

      Name:   Daniel L. Black       Title:   Partner WICKS COMMUNICATIONS &
MEDIA PARTNERS III (PARALLEL), L.P. By:  

Wicks Capital Management III, L.P.,

its General Partner

  By:  

Wicks Apex III, Inc.,

its General Partner

    By:  

/s/ Daniel L. Black

      Name:   Daniel L. Black       Title:   Partner

 



--------------------------------------------------------------------------------

SOLELY FOR PURPOSES OF SECTION 13

 

WICKS CAPITAL MANAGEMENT III, L.P. By:  

Wicks Apex III, Inc.,

its General Partner

  By:  

/s/ Daniel L. Black

    Name:   Daniel L. Black     Title:   Partner WICKS FUNNEL PARTNERS III, L.P.
By:  

Wicks Apex III, Inc.,

its General Partner

  By:  

/s/ Daniel L. Black

    Name:   Daniel L. Black     Title:   Partner

 



--------------------------------------------------------------------------------

SOLELY FOR PURPOSES OF SECTION 13

 

GE Capital Equity Investments, Inc. By:  

/s/ Robert J. Roderick

  Name:   Robert J. Roderick   Title:   SVP & Duly Authorized Signatory



--------------------------------------------------------------------------------

SOLELY FOR PURPOSES OF SECTION 13

 

/s/ Stuart J. Udell

Stuart J. Udell

/s/ Al De Seta

Al De Seta

/s/ Joseph F. McDonald

Joseph F. McDonald, III, Trustee of the GST Exempt Separate Family Trust c/u the
Gary Facente 2005 Irrevocable Trust, u/a/d March 25, 2005